Case 3:19-cv-00109-JHM-CHL Document 1-6 Filed 02/14/19 Page 1 of 130 PageID #: 212




                      Exhibit 3
                     to Exhibit B
HM-CHL Document 1-6 Filed 02/14/19 Page




       AGREEMENT
              BETWEEN

     ZEON CHEMICALS, L.P.
        LOUISVILLE, KY

                 AND

        UFCW, LOCAL 72D

       OCTOBER 12, 2017


                 OW
HM-CHL Document 1-6 Filed 02/14/19 Page
HM-CHL Document 1-6 Filed 02/14/19 Page
                         - JX
                       IRa

                                   Article or
  Topic                            Paragraph      Page
  Agreement, Preamble                  P1, 2        01
  Agreements Printed                   P141         53
  Anti-Trust Policy                                 95
  Attendance Control Program                        87
  Benefits                             AXV          42
  Bidding Rights Letter                            106
  Breaks, lunch personal time          P130         51
  Bulletin Boards                      P101         37
  Butadiene Scrubber Sideletter                    111
  Changing Shifts                      P14          08
  Clocking Out                         P131         51
  CPI Sideletter                                   108
  Condition of Employment              AXVI         48
  Confidentiality Statement and Acknowledgement    101
  Contracting Out                      P144         53
  Day Jobs Sideletter                              109
  Discharge, Appeal                    AXIII        35
  Discharge, Notification              AXIII        35
  Disciplinary Notation                P128         50
  Doctor Visits, Pay                   P124         49
  Drug and Alcohol Policy                           77
  Duration of Agreement                AXVIII       49
  Education, Requirements              P142         53
  Employees, Defined                   P07          03
  Fire Training Class, Pay             P136         52
HM-CHL Document 1-6 Filed 02/14/19 Page
    Foremen and Supervisors        AIX     22
    Funeral Pay                    P29     13
    Grievances and Arbitration     AX      24
    Health Care Benefits           AXV     42
   Holidays                        AVI     15
   Hours, Maximum Restriction      P139    52
   Incentive Award Program (IAP)   P113    42
   Job Bid Restrictions            P51     19
   Job Posting                     AVII    17
   Job Training Rate               P137    52
   Jury Pay                        P28     12
   Layoff and Recall               AXIV    38
   Layoff Notice or Pay            P110    41
   Layoff Protection               P146    54
   Leave of Absence                P118    46
   Letter of Intent                       112
   Loading and Unloading           P133    51
   Medical Testing and Workplace
   Training Policy                        99
   Memorandum of Agreement                50
   Military Make-up Pay            P30    14
   Nondiscrimination Clause        AIV    05
   Occupational Disability         P27    11
   Overtime Offset, Layoff         P16    09
   Overtime Rules                         60
   Pension                         P114   43
   Premium Pay                     P15    09
   Recall from Layoff              P109   41
   Relieve Properly                P131   51
HM-CHL Document 1-6 Filed 02/14/19 Page
    Report for Work Pay, Eligible         P19       09
    Report for Work Pay, Ineligible       P20       09
    Retirement Notice Payment             P116      45
    Rights of Management                  AIII      04
    Safety and Health                     AXII      32
    Safety Shoes & Uniforms               P88       32
    Savings Plan - 401K                   P115     43
    Seniority                             AVIII    20
    Shift Assignment, Preference          P60      22
    Shift Bonus                          P26..      11
   Shift Changes and Curtailments Letter          107
   Shift Scheduling                      P12       06
   Shift Schedule, Posting               AV        07
   Specific Conditions                   AXVII     49
   Strike or Lockout                     P3        01
   Support Services                      P149      55
   Temporary Downgrade                   P23       10
   Temporary Job Posting                 P42       18
   Temporary Loan of Employees           P134      51
   Temporary Relief Operator             P132      51
   Temporary Upgrade                     P22      10
   Tobacco-Free Workplace                          93
   Transfer, Other Bargaining Unit       P140      52
   Union Affairs                         AXIII     35
   Union Recognition                     Al        01
   Union Status                          All       01
   Vacation                              AXI      26
   Wages and Hours                       AV       05
   Wage Schedule                                  58
HM-CHL Document 1-6 Filed 02/14/19 Page
   Witness Pay                            P28   12
   Work Jurisdiction, Chemical Operator ..P7    03
   Work Schedule                          AV    05
   Work Week Defined                      AV    05
   12 Hour Shift Guidelines                     64
HM-CHL Document 1-6 Filed 02/14/19 Page
          A _C,IREEMEll

  1 THIS AGREEMENT entered into on this 12th day of
  October, 2017, by and between United Food & Commercial
  Workers Union, Local #72 affiliated with the AFL-CIO, CLC
  (hereinafter referred to as the Union) and Zeon Chemicals,
  L.P., Louisville, Kentucky (hereinafter referred to as the
  Employer).

                    WITNESSETH
  2 WHEREAS, it is the intent and purpose of the parties
  hereto to promote and improve the industrial and eco-
  nomic relations between the Employer and its employ-
  ees and the Union, and to establish and encourage the
  practice and procedure of collective bargaining between
  the parties hereto.
  3 It is recognized that the continuity of production, free
  from work stoppage, slowdowns or strikes, is essential to
  the efficient and economical operation of the Employer's
  business. The parties therefore agree that at no time
  during the term of this Agreement shall there be any
  strike, including refusals to work in support of third parties
  (sympathy strikes), walkout, slowdown, lockout or other
  stoppage of work.

                       ARTICLE I
                         Recognition
  4 The Employer hereby recognizes the Union as the exclu-
  sive bargaining representative of the employees within
  the unit as defined in Article II, Paragraph 7.
                               1
HM-CHL Document 1-6 Filed 02/14/19 Page
     4.1 In the event that, in the future, the Employer
     acquires any portion of the BF Goodrich Company
     ("BFG") plant located at Bells Lane, Louisville, Kentucky,
     now covered by that collective bargaining agreement
     dated June 1, 1988 between the Union and BFG (the
    "UnionBFG Agreement"), the Employer will, at the time
     of said purchase, recognize the Union as the repre-
     sentative of any additional employees employed in the
     classifications covered by the UnionBFG Agreement or
     this Agreement and will apply Zeon Chemicals Kentucky,
     Inc.'s, then current collective bargaining agreement to
     such employees.

                      ARTICLE II
                         Union Status
   5 Consistent with state law in effect at the time the
   parties enter into this Agreement, membership in the
   Union and paying Union dues shall be entirely voluntary.
   Any employee who is a member of the Union on the effec-
   tive date of this Agreement, or who becomes a member
   subsequent to the effective date of the Agreement shall
   remain free at all times to withdraw and resign from
   the Union.
   Should KY law change that makes this language unlawful
   the parties agree to comply with those changes.
   6 The Employer agrees to deduct monthly Union dues,
   legal assessments, and initiation fees from wages of
   those employees covered by this Agreement who have

                               2
M-CHL Document 1-6 Filed 02/14/19 Page 1
  individually authorized in writing that such deduction
  be made. Such authorization shall be furnished to the
  Employer by the Union. The Employer shall remit such
  money promptly to the Secretary-Treasurer of the Union.
  The initiation fee shall be deducted in installments over a
  period of three months. Employees shall authorize such
  deductions by executing an individual checkoff authori-
  zation which should be in the following form:
 "I do hereby authorize Zeon Chemicals Kentucky, Inc. to
  deduct the Union dues from my pay of each week, which
  shall be submitted to the Secretary-Treasurer of UFCW,
  Local #72. This authorization shall also apply to legal
  assessments and initiation fees. I do hereby agree to
  hold my Employer harmless from any liability whatsoever
  because of the payment made as authorized above."



 Employee's Signature           Date
 7 The term "employee(s)" as used in this Agreement
 shall include all wage employees whose classifications
 are listed in the Wage Schedule. It shall exclude all salary
 employees and all others not listed in the Wage Schedule.
 The parties agree that the terms Classification, Job and
 Department are defined as follows:
   Classification — called out in the Wage Schedule
   Job - The specific position held by the employee in their
   department or classification
   Department — Called out in P111

                             3
M-CHL Document 1-6 Filed 02/14/19 Page 1
             Artie iii
                    Rights of Management
   8 Except as otherwise limited in this Agreement, it is
   mutually understood and agreed that the Company has
   the right to exercise the regular and customary functions
   of management including, but not limited to: manage-
   ment of the company, the right to decide the methods and
   equipment to be used in the direction of the employees,
   including the right to hire, suspend, promote and demote,
   discharge and discipline for just cause, to layoff for lack
   of work or other sufficient reason; to maintain, change,
   or discontinue operations, processes, products, practices,
   and work of employees. To determine the hours of work;
   to promote safety, efficiencies, discipline, order and pro-
   tection of the Company's employees, operations, property
   and products from injury; damage or other loss from any
   source; To determine the suppliers and customers with
   whom it will deal and the price at which its products will
   be sold. However, each of the foregoing management
   prerogatives is subject to any and all other provisions of
   this agreement and shall not be deemed to overrule any
   such provisions. This will not be used for the purpose of
   discrimination against any member of the Union.
   The Company and Union agree to give full cooperation in
   carrying out the functions vested in the Company for the
   conduct of its business and the efficient management
   and operation of the plant; to assist in all ways in the
   elimination of waste, the promotion of efficiencies and
   economies of operation.
                               4
M-CHL Document 1-6 Filed 02/14/19 Page 1
  Mandatory direct deposit with no pay advices pro-
  vided. Employees may access their pay information via
  the internet.
  All employees must provide and maintain a valid and
  current phone number for management and supervision
  to use to contact them.

                       .RTIC=":
                  Nondiscrimination Clause
  9 It is mutually agreed that there shall be no discrimination
  against any employee or interference with his rights to
  belong to any lawful organization, nor shall any employee
  be subject to discharge or disciplinary action because of
  his having engaged in legitimate Union activities.
  10 It is also agreed that there shall be no discrimination
  in employment opportunity because of age, sex, race, reli-
  gious creed, color, national origin, handicap, or veteran
  status. The Employer and Union will comply with the
  terms and conditions of the Americans with Disabilities
  Act. It is understood that where the masculine pronoun
  is used in this Agreement, it shall refer to both genders.

                      ARTICLE `Jr
                   Wages and Hours
  11 The Employer agrees to pay the employee the amount
  of wages as set forth for the various classifications in
  the Wage Schedules, attached hereto, effective on the
  dates shown.

                               5
M-CHL Document 1-6 Filed 02/14/19 Page 1
  12 The changes in this paragraph will become effective
   on January 2, 2018.
  The individual employee's normal work schedule shall not
  exceed twelve hours per day, 4 days per week for 12-hour
  shift scheduled employees or eight hours per day, five
  days per week for eight-hour shift employees. The normal
  work week shall be the calendar week of Monday through
  Sunday. For 12-hour shift employees, shifts in addition to
  the normal work week may be scheduled following the
  rules below. The current On Call schedule shall continue
  as practiced unless the union and management meet
  and come to a mutual agreement, such as moving all On
  Call days to one employee's On Call 7-day sabbatical, or
  reducing the frequency. Only one employee per job will be
  required to be on call per day. As a result, jobs with more
  certified employees will receive more protected, non-On
  Call sabbaticals.
  Employees will be given the opportunity to volunteer for
  known overtime which will be awarded to the volunteer
  who signed up with the least amount of overtime hours
  at the time the schedule is made and he will be charged
  for those hours at this time. If there are no volunteers
  and the relief operator is unavailable due to coverage for
  vacation, other absences, training, etc., or if additional
  coverage is still needed, the lowest seniority employee
  who is available and certified for that job will be sched-
  uled to work the overtime. If the lowest seniority employee
  is not eligible, then the next lowest employee certified for
  that job will be scheduled under those same guidelines,

                              6
M-CHL Document 1-6 Filed 02/14/19 Page 1
 and so forth until the coverage is obtained or there are
 no eligible employees available. Employees On Call will
 not be scheduled on their On Call days, allowing them the
 opportunity to receive On Call pay for that day. Scheduled
 shifts will be filled prior to awarding voluntary overtime
 outside of the employee's job.
 Scheduling rules:
    Non On-Call 7-day sabbatical are protected days
   Employees will not be scheduled for more than 6 addi-
   tional shifts in 56 days
   Employees will not be scheduled for more than 6 days
    in a work week
    Employees will only be scheduled for the same job for
    which they hold certification
    Scheduling for GHK will only be done on voluntary basis
 Employees will not be scheduled for the off days immedi-
 ately before or after a consecutive block of 36 to 48 hours
 of vacation. This does not change on call.
 At any time, employees may trade or give away their
 on-call or extra scheduled shift with approval of the
 supervisor and provided there is not any negative impact
 on coverage. Once accepted, the person receiving the
 On Call or scheduled overtime has sole responsibility for
 coverage.
 The schedule will be posted by the Thursday of the week
 prior to the scheduled work week. Employees are respon-
 sible for knowing their schedule, but the company will

                             7
M-CHL Document 1-6 Filed 02/14/19 Page 1
 try to make an honest effort to contact any employee
 awarded or assigned additional overtime.
 The attendance and overtime policies apply to any and
 all scheduled work days.
    12.1 The Company is willing to discuss and develop
    alternate shift structures that are cost neutral and
    agreeable with Union.
 The Lab Relief Operator's normal shift will be 10A to 6P
 when not covering other positions in the lab and will
 conform to the 12-hour shift start time as noted above
 when in that coverage. Adjustments to this schedule may
 be made as business needs dictate.
 13 All overtime hours shall be paid the rate of time and
 one half. All hours worked on Sunday, which are not paid
 another premium rate, will be paid a premium of 50% of
 the regular rate multiplied by the number of hours worked.
   13.1 Employees will receive their current rate of pay on
    all overtime unless there is an upgrade in pay involved.
 14 Any two employees of the same classification and
 job may change shifts on any day by mutual agreement
 with permission of their Supervisor under the following
 conditions:
   14.1 If the change will not result in more than 40 hours
    work in the week for either of the two men, and
   14.2 If both men waive any contract overtime rights as
    a result of the change.
   14.3 No approved trade can be cancelled within 24
    hours of the trade day by the trading parties
                             8
M-CHL Document 1-6 Filed 02/14/19 Page 1
15 All hours for which premium time is paid on a daily
basis will be excluded from the calculation of hours for
weekly overtime wages except that hours of work per-
formed on the holidays listed in the Agreement, when
occurring before forty (40) hours have been worked in the
week, shall be included in the calculation for the purpose
of paying overtime for hours over forty (40) in the week.
16 The Employer agrees that no employee shall be laid
off during his regular working schedule to equalize any
overtime the employee may have worked previously
during the same work week
or pay period. Any overtime shall be in addition to the
regular working schedule of the employee.
17 When it is determined that an employee will be
required to work overtime beyond his regular shift he
shall be granted permission by his foreman to be away
from the job for not over ten minutes for personal time.
18 Payment of premium rates shall not be duplicated for
the same hours worked but the higher of the applicable
rates shall be used.
19 Any employee required to work on any day shall
receive at least four hours pay for that day. An employee
who is calledin during an offshift will be given four hours
pay or the applicable premium rate for the time actually
worked, whichever is greater. An employee requested to
work beyond his regular shift will be paid the applicable
premium rate for the time so worked.
20 It is intended that work, when available, shall be pro-
vided for every employee who reports for work at the
                            9
M-CHL Document 1-6 Filed 02/14/19 Page 1
  customary time. However, employees reporting for work
  after having been absent from work for personal reasons
  not covered by a written leave of absence will not be
 eligible for Reportingforwork pay if there is no work avail-
 able for them; employees who decline the opportunity
 to work on alternate jobs temporarily assigned to them
 will not be eligible for reportingtowork pay. To be eligible
 for reportingtowork pay, the employees must accept the
 work offered to them.
 21 This Section shall not apply in a case of work stoppage
 sanctioned or participated in by the Union.
 22 Should any employee be transferred temporarily to a
 higher rated position, for at least a tenth of an hour, he
 shall receive the rate for the job to which he has been
 assigned for the time so worked.
    22.1 If performing maintenance work on an off shift,
    after the maintenance overtime list has been called
    the operator performing the work shall receive the
    appropriate upgrade in pay for the time spent.
 23 If any employee is assigned temporarily to a lower
 rated job, he shall receive his regular rate of pay while
 assigned to such work except when on an overtime basis
 as set forth in paragraph 15 of this Article.
 24 Day workers will not receive a shift bonus for any
 hours worked on their regular scheduled shifts even
 though a portion of such hours may be worked before
 6:00 a.m. or after 2:00 p.m. However, day workers will
 be paid the applicable shift bonus for any hours worked

                            10
M-CHL Document 1-6 Filed 02/14/19 Page 1
between 2:00 p.m. and 6:00 a.m. beyond the close of
their regular shift.
25 When a shift worker works overtime into the shift
following his scheduled shift the payment or nonpayment
of shift bonus for such overtime hours will be based on the
applicable bonus for the shift during which the overtime
hours are worked.
26 In addition to the wages established in the Wage
Schedule the Employer agrees to pay a shift bonus of $.35
an hour for work performed on the shift ending nearest
midnight and $.45 an hour for work performed on the
shift beginning nearest midnight.
               Occupational Disability Pay
   27 An employee, having one or more months con-
   tinuous Employer service, will receive occupational
   disability payments for absence due to injury or illness
   compensable under the Workers' Compensation Law
   of Kentucky, subject to the following terms:
  1. The Employer will pay the employee a weekly
   amount equal to the difference between the employ-
   ee's straighttime rate and the Workers' Compensation
   payment.
   2.Disability payments shall not be made for a partial
   week, however if the disability continues for seven days,
   payment shall be made from the first day of disability
   and in no event for a period longer than forty weeks.
   3. The Employer shall not make such payment if
   the employee does not comply satisfactorily with
                           11
M-CHL Document 1-6 Filed 02/14/19 Page 1
      the written instructions of the Employer's Medical
      Department.
      4.Such payment shall not be made if it is determined
      to the Employer's satisfaction that the employee's
      disability resulted from the employee's negligence or
      violation of safety rules or practices.
                             Jury Pay
   28 An employee, having one or more months' contin-
   uous Employer service, as computed in accordance
   with the provisions of Paragraph 55 of this Agreement,
   who is excused from work because of being called for
   jury duty or when subpoenaed as a witness, shall be
   paid the difference, between his straighttime rate and
   the amount paid him for jury duty (excluding expense
   money given to the employee by the Court), subject to the
   following conditions:
     1.The employee must furnish the Employer adequate
      proof of such jury duty. Such proof shall be from the
      court and shall show the date and time served, hour
      of dismissal, and the amount paid to the employee.
      2.An employee called for jury duty or subpoenaed as
      a witness who is temporarily excused from attendance
      at court must report for work if sufficient time remains
      after such excuse to permit him to report to the plant
      and work at least half of his scheduled shift. If the
      Company requests an employee to testify in a legal
      proceeding, the Company will pay for the hours spent
      3.The hours thus paid for but not worked shall not be
      used in computing any other payments.
                              12
M-CHL Document 1-6 Filed 02/14/19 Page 2
    4. An employee who is scheduled to work a 12:00
    a.m. 8:00 a.m. shift when called for jury duty will be
    assigned to the day shift for the day(s) and balance of
    the week that they are actually designated to appear for
    jury duty if he makes such a request of his supervisor.
    An employee on the 4:00 p.m.-12:00 a.m. shift when
    called for jury duty will not be required to report to work
    on day(s) they are required to report for jury duty and
    will receive his straight-time rate for the hours missed
    if he makes such a request of his supervisor.
    5.An employee who is called for jury duty during a
    week previously scheduled as vacation shall be allowed
    to reschedule his vacation providing there is a week
    open and available in his vacation group and if he
    makes a request for such selection of his supervisor
    prior to such scheduled vacation week.
                         Funeral Pay
 29 An employee having one or more months' continuous
 Employer service, who is excused from work because of
 death in his immediate family, shall be paid his straight-
 time rate of pay for his scheduled working hours, if any,
 during three consecutive calendar days which must
 include either the day of death or the day of the funeral,
 subject to the following conditions:
   1.The hours thus paid for but not worked shall not be
    used in computing any other payments.
    2.Notice of such death shall be given by the employee
    to his supervisor as soon as possible.

                             13
M-CHL Document 1-6 Filed 02/14/19 Page 2
    3.Immediate family shall include only the employee's
    spouse, child (including stepchild), parent (including
    stepparent), sister, brother motherinlaw, fatherinlaw,
    grandchild, grandparent, soninlaw, daughterinlaw,
    brotherinlaw, sisterinlaw, spouse's grandparents and
    other dependents living in the employee's household.
    4.No more than three days' pay will be given should,
    more than one death occur in the immediate family on
    a given day. However, should other deaths occur in the
    immediate family while the employee is on an excused
    funeral absence, that absence may be extended and
    payment will be made for the scheduled working hours
    so missed if the conditions of the other provisions of
    this article are met.
    5.No pay allowance shall be granted in cases, where,
    because of distance or other cause, the employee does
    not attend the funeral of the deceased.
    6.Should death occur in the immediate family during
    an employee's scheduled vacation, such paid vacation
    shall be extended for three scheduled work days when
    requested of his supervisor. Should death occur in the
    immediate family on an employee's scheduled Bank
    Day, such Bank Day may be rescheduled if requested
    of the employee's supervisor.
                    Military Makeup Pay
  30 An employee who is a member of a reserve compo-
  nent of the Armed Forces, and is required to enter active
  annual training duty shall, if he suffers a loss of earnings

                             14
M-CHL Document 1-6 Filed 02/14/19 Page 2
 because of such training, be paid the difference between
 the amount of military pay and his regular straighttime
 weekly earnings up to a maximum period of two weeks
 in any calendar year. Such earnings shall be calculated
 by multiplying his hourly rate times forty hours.

                            .LL
                             '  VI
                         Holidays
 31 The holidays recognized by the Employer are New
 Year's Day, President's Day, Good Friday, Memorial
 Day, Independence Day, Labor Day, Founder's Day,
 Thanksgiving Day, Friday after Thanksgiving, Christmas
 Eve, Christmas Day and New Year's Eve.
 32 Employees who work on these holidays shall be paid
 two and onehalf times their regular hourly rate for all
 hours worked.
 33 An employee who is not scheduled to work on a rec-
 ognized holiday shall be
 paid holiday pay, consisting of his straight time hourly
 rate multiplied by the number of hours in
 his normal daily working schedule, under the conditions
 provided below:
   1.The employee must work his scheduled day before
    and after the holiday except when the employee is
    granted an excused absence by the Employer or as
    provided in 2 below.
    2. An otherwise eligible employee who is on an
    approved leave of absence shall be paid for the holidays

                            15
M-CHL Document 1-6 Filed 02/14/19 Page 2
     which occur during the thirty days immediately prior to
     his return to work.
     3. No more employees than the normal weekend staff-
     ing will be required to work on Thanksgiving Day or
     Christmas Day unless there is production urgency, or
     emergency or major production breakdown.
  34 An employee who is scheduled to work on a holiday
  shall not receive holiday pay if he absents himself from
  such work without reasonable cause acceptable to the
  Employer. Reasonable cause shall be defined as vacation,
  jury duty, funeral leave, certified Family Medical Leave
  absence or the employee or someone in his household is
  treated by, and presents documentation, from a physician
  on the holiday.
  35 When one of the above holidays occurs within the
  vacation period of an otherwise eligible employee he shall
  be paid for the holiday.
  36 No employee shall be laid off on any day to off-set
  any holiday pay he may have received or been entitled to.
  37 No posted schedule shall be changed for a holiday
  week to allow an employee scheduled to work on
  the holiday to be off and work on another day during
  that week.
  38 July 4th, All Support Services, and Straight day shift
  workers who are scheduled to work and do work may
  elect to receive their eight hours holiday pay as an addi-
  tional Bank day. Employees working the Fourth of July will
  receive applicable holiday pay less the aforementioned 8

                            16
M-CHL Document 1-6 Filed 02/14/19 Page 2
 hours. The holiday floated must be pre-approved by the
 supervisor and not result in additional overtime.
   38.1 An official schedule for the Christmas Holiday will
   be posted during the work week two weeks prior to
   the holiday.

                   i_7TICLE '101
                         Job Posting
 39 Permanent Vacancies
 Notice of permanent jobs newly created, vacant through
 attrition, all dayshift assignments, relief operators and
 initial vacancies for a department will be posted on the
 Central Bulletin Board for a period of seven days before
 being permanently filled. Interested employees may bid
 by signing their names to that notice.
 Vacancies created by probationary employees within 45
 days maximum will not be filled by posting, and will be
 filled by available manpower or hiring from the street.
 40 The job may be filled temporarily without regard to
 seniority but at the end of the sevenday posting period,
 the senior employee who bid will be awarded the vacancy.
 Successful bidding will be limited to once in any eighteen
 month period. Employees who successfully bid and qualify
 for Laboratory Technician vacancies will be placed on a
 twenty-four month bid restriction.
 41 Employees who are presently under a bid restric-
 tion will not be restricted from bidding to an upgrade
 assignment.
                            17
M-CHL Document 1-6 Filed 02/14/19 Page 2
 42 For Temporary Vacancies
     42.1 In the event it becomes necessary to temporarily
     place employees in positions, the vacancy or vacan-
     cies will be posted on Central Bulletin Board with an
     estimated time frame
     42.2 Should a temporary vacancy go beyond the
     estimated time frame, persons then occupying those
     temporary vacancies would be given those positions as
     permanent without the necessity of reposting.
 43 It is understood that employees will receive previ-
 ous job assignment credit while serving in a temporary
 vacancy, provided the employee worked the job assign-
 ment for a period of 6 months after being qualified on
 the job.
 44 An employee, while on a temporary bid may only bid a
 permanent vacancy in the same job and may be awarded
 that job per paragraph 39. Otherwise, the employee on the
 temporary bid is subject to bid restrictions as noted above.
 There will be no increase in training time for the award of
 the permanent bid. Upon the return of the permanent bid
 holder, the person the temporary bid will return to their
 permanent job bid.
 45 It is understood that all above moves in Paragraph 39
 and 42 are subject to recall as outlined in the layoff and
 recall article.
 46 Positions vacated due to long-term disability will be
 filled temporarily for twenty-four (24) months from the last
 day worked. If the employee on long-term disability does

                            18
M-CHL Document 1-6 Filed 02/14/19 Page 2
not return within twenty-four (24) months to the position
they vacated, the position will be filled in accordance
with Paragraph 42.
47 An employee who is on vacation or leave of absence
when a job opening is posted will be notified of the
posting by the company by phone or by standard mail
and notify the Union official when contact has been made.
48 An employee who is on vacation or leave of absence
when a job opening is posted may telephone his
Supervisor and request that his name be placed on the
posting provided it is done during the sevenday period.
49 A successful bidder shall be moved within 12 months
of the last day of posting. A Relief Operator shall begin
receiving top pay upon certification on their 2nd job. New
employees still on pay progression (not yet receiving top
Chemical Operator pay), will receive "relief operator dif-
ferential pay" (difference between top Chemical Operator
rate and Relief Operator rate) added to their appropriate
base wage rate according to where they fall on the pay
progression table.
For all job postings:
50 The Company will give to the Union a copy of job
bid sheets as soon as practical after removal from the
bulletin board.
51 An employee under a bid restriction may bid either
of the following jobs: Laboratory Technician, Relief
Operator and day work jobs and when posted on the
Central Bulletin Board and when he is not then occupying

                          19
M-CHL Document 1-6 Filed 02/14/19 Page 2
  one of these jobs. An employee is no longer under a bid
  restriction when he is curtailed from the job he bid.
  52 During the course of training towards certification an
  employee may be disqualified if the Company determines
  the pace of his training is not in line with the duration of
  the training time passed. Should an employee DQ from a
  job for any reason, he will be subject to bid restrictions
  in P44.
  53 If qualifications and proven ability are relatively
  equal seniority shall be the determining factor in cases
  of promotion. Any person, who is transferred from a job
  classification not covered by this Agreement to a job clas-
  sification which is covered by this Agreement shall have
  his seniority considered as the date of such transfer for
  purposes of layoff, recall and promotions.
  54 After an Operator is moved to his successfully bid job,
  he may disqualify for any reason to return to his previously
  held certification up until the time the first person in that
  bid chain certifies on their bid position.

                    AE1,71:;LE VIII
                        Seniority
  55 The employee's length of service for the purpose of
  determining seniority rights shall be deemed to have
  commenced on the first day of employment in the plant,
  except for those employees who may be discharged for
  cause, or resign, or who have forfeited their seniority
  rights in accordance with paragraph 108, and if later

                              20
M-CHL Document 1-6 Filed 02/14/19 Page 2
 rehired their seniority shall date from the date of rehire.
 A new employee shall serve a probationary period of 6
 months during which he has no seniority, but upon com-
 pleting this period his seniority shall date from the first
 day of employment.
   55.1 For purposes of this Agreement, the length of
   service of employees hired by the Employer as part
   of its Initial Employee Complement (those employees
   hired by the Employer at the time of its October 12,
   1989 purchase of the former BFG facility covered by the
   Agreement, as well as those five (5) employees hired
   by the Employer to take the place of the equal number
   of BFG employees who declined employment with the
   Employer and transferred from the Hycar Operation
   to continued employment with BFG, and such BFG
   employees as may, at such time as the Employer estab-
   lishes and begins operation of its Tank Farm, leave
   employment with BFG and enter into the Employer's
   employ to work at the Employer's Tank Farm) shall, for
   the purpose of measuring seniority rights under this
   Agreement, be deemed to have commenced on the
   first day of employment by BFG at the plant, except
   for those employees who may have been discharged
   for cause or resigned or who forfeited their seniority
   rights in accordance with Paragraph 109 and were
   thereafter rehired by BFG, which employees shall have
   seniority which shall date from the date from their last
   reemployment by BFG.
 56 It is understood that the transfer of any employee from

                            21
M-CHL Document 1-6 Filed 02/14/19 Page 2
  department to department shall not affect such employ-
  ee's general plant seniority.
  57 A transferred employee's seniority shall be recognized
  immediately in a new department for purpose of vacation
  scheduling if he transfers into such department at least
  three months prior to the completion date for vacation
  scheduling (January 31).
  59 In the future, the Employer may decide to establish a
  separate Utilities Department. If this should occur, such
  department shall at that time be included in the depart-
  mental seniority structure established in Paragraph 111.
  Unless and until such time as the Employer may decide
  to establish a Utilities Department, such work shall be
  performed by designated bargaining unit employees in
  other classifications.
  60 When a group is to re-pick shifts, all operators in that
  group must be in the group so picking is by seniority order
  of all that will be in that group.
     60.1 When selecting shifts within a job assignment, all
     operators (certified or to-be-certified for that position)
     will select shifts in seniority order. After an initial selec-
     tion of shifts, if any operator fails to certify in his new
     job assignment, there will be no reselection of shifts.

                       ARTICLE IX
                 Foremen and Supervisors
  61 The Employer reserves the right to select whom it
  pleases as foremen and supervisors in the operation of its

                                22
M-CHL Document 1-6 Filed 02/14/19 Page 3
 plant. In the event of curtailment of operations, any such
 foreman or supervisor may be reinstated by the Employer
 to the position in which he was formerly employed, if he
 maintained a withdrawal card, based upon his seniority.
 Consistent with the provisions of Paragraph 55.1 of this
 Agreement, such seniority shall consist of all service
 credit through the year 1962. Those who became foremen
 or supervisors after 1962 and prior to June 1, 1988, shall
 accumulate no seniority after the date they were made
 foreman or supervisor for the purposes of this section.
 62 Anyone promoted from the Bargaining Unit to a per-
 manent salaried position after June 1, 1988, shall have
 6 months from the date of such promotion to decide
 whether or not to return to the Bargaining Unit. If, at the
 end of such 6 months' period, the promoted employee
 decides to remain in the salaried position, he forfeits all
 Union seniority rights.
    A member of the Bargaining Unit may be used as a
    temporary foreman for a period of not to exceed 6
    months in a 12 month period, with no loss of seniority.
    No more than one wage personnel at a time from each
    job classification shall be moved to a salary position
    until a qualified operator has been moved to the open
    position and completely trained.
 63 It is agreed that no foreman or supervisor is to perform
 work, normally assigned to employees covered by this
 Agreement, except in cases of emergency or training or
 relieving employees for necessary personal time.

                            23
M-CHL Document 1-6 Filed 02/14/19 Page 3
                       P.! iTICLE X
                   Grievances and Arbitration
    64 In the event an employee considers that he has any
    grievance, or that any provision of this Agreement has
    been violated, an earnest effort shall be made by the
    Grievance Committee or other authorized representa-
    tive of the Union, to adjust such grievance as quickly
    as possible.
    65 It is understood and agreed that any employee having
    a grievance against the Employer shall have the same
    presented in writing to the Grievance Committee or
    other authorized representative of the Union. Nothing
    in this Article shall prevent an employee from pre-
    senting his written grievance directly to the Employer
    but the Employer will afford the Union an opportunity
    to have a representative present at the adjustment of
    such grievance.
    66 Within seven days of the alleged cause, a joint meeting
    between the Union, the Supervisor and the Department
    Manager may be requested by the Union. If the griev-
    ance is not satisfactorily resolved at such meeting, it may
    be reduced to writing and referred within seven days
    of the joint meeting (or within 14 days of the alleged
    cause if no joint meeting was conducted) by the depart-
    ment representative to the Supervisor who shall give a
    written reply within 14 days. If this fails to produce a
    satisfactory settlement, the matter may be referred to
    a joint Management/Union meeting. Regardless, either

                               24
M-CHL Document 1-6 Filed 02/14/19 Page 3
   party must refer the matter to arbitration after 120 days
   from the date of the first written response or the other
   party may consider the grievance withdrawn. The parties
   may mutually agree to an extension of any of the above
   referenced times. The arbitrator shall be selected from
   an acceptable list obtained from the Federal Mediation
   and Conciliation Service or Retired Judges, Mediation and
   Arbitration, by mutual agreement between the Company
   and Union. The arbitrator's decision shall be rendered
   within 30 days from the hearing and shall be final and
   binding on the parties. All expenses incurred through the
   use of the impartial arbitrator shall be borne equally by
   the Union and the Employer.
   67 Any grievance arising over the discharge of an
   employee may be submitted directly to the Human
   Resources Manager who will meet with the Union
   Grievance Committee prior to issuing an answer.
   68 The various time limits imposed in this Article may be
   extended for a reasonable and specific time by mutual
   agreement of the Union and the Employer.
   69 The presence of the aggrieved employee, or any other
   material witness, may be required at any meeting in any
   of the steps outlined herein upon request of the Union or
   the Employer.
   70 The impartial arbitrator may act on grievances arising
   over the interpretation or application of the provisions of
   this Agreement but shall neither add to nor subtract from
   any of the provisions.

                              25
M-CHL Document 1-6 Filed 02/14/19 Page 3
            A,    CLE XI
                            Vacations
   71 Consistent with the provisions of Paragraph 55.1 of
   this Agreement with respect to the recognition of prior
   service with BFG for seniority and service purposes, an
   employee who meets the service requirements between
   December 31 of the year immediately preceding the
   vacation year and December 31 of the vacation year,
   both dates inclusive, shall thereupon become eligible for
   vacation subject to the provisions stated herein under the
   following program:
     1.An employee with one (1) or more years of Employer
      service credit shall receive two (2) weeks of vacation
      with pay of eighty (80) hours at his regular hourly rate.
      2.An employee with five (5) or more years of Employer
      service credit shall receive three (3) weeks of vacation
      with pay of one hundred twenty (120) hours at his
      regular hourly rate.
      3. An employee with fifteen (15) or more years of
      Employer service credit shall receive four (4) weeks of
      vacation with pay of one hundred sixty (160) hours at
      his regular hourly rate.
      4.An employee with twenty (20) or more years of
      Employer service credit shall receive five (5) weeks
      of vacation with pay of two hundred (200) hours at his
      regular hourly rate.
      5.An employee with twentyfive (25) or more years of
      Employer service credit shall receive six (6) weeks of
                               26
M-CHL Document 1-6 Filed 02/14/19 Page 3
      vacation with pay of two hundred forty (240) hours at
      his regular hourly rate.
      6.Except for employees retiring during the vacation
      year no employee may elect to receive pay in lieu of
      vacation for more than one of the weeks to which he
      is entitled. Such choice shall be made by the employee
      advising his supervisor during the vacation scheduling
      period of October through January. Payment in lieu
      of vacation shall be made during February of the
      vacation year.
      7.The Employer may schedule a summer shutdown
      in June of each year of up to one week. Any such
      shutdown will be announced as early as possible
      in the vacation scheduling period, but no later than
      October 31 of the preceding year. Employees shall be
      required to schedule one week of their vacation during
      the shutdown, unless they are, prescheduled to work.
      An earnest effort will be made to notify employees of
      such shutdowns as early as possible in the vacation
      scheduling period.
  72 The vacation year shall be the calendar year. The vaca-
  tion week shall be the calendar week and vacation pay
  shall not be allowed for periods of less than a full week
  of vacation absence. Daily vacation may be scheduled
  during the vacation scheduling period at which time
  requests will be honored on a seniority basis. Days not
  filled during the vacation scheduling period may be taken
  with prior request made of the supervisor who will honor
  first requests first for the maximum allowable. In order
                             27
M-CHL Document 1-6 Filed 02/14/19 Page 3
    to be eligible for any vacation time outside the vacation
    scheduling period employees must give 2 weeks advance
    notice of that vacation. 3 days of bank days may be taken
    without this prior notice. For any department containing
    a minimum of 8 members of the bargaining unit (Local
    72D), a maximum of three days of either vacation or bank
    days combined may be allowed per department per day,
    as long as they occur in separate jobs. The Company
    may allow more than 1 person per job as long as proper
    prior coverage is obtained. Up to three weeks of bank
    days will be granted for those employees with 4 or more
    weeks of vacation earned for the year. The minimum in
    each department shall be no less than 1 person per day
    and for not more than 5 days per week.
       72.1 Any vacation pay due for a vacation scheduled
       during a layoff will be paid either before or after the
       layoff, at the Company's discretion.
       72.2 All support services, and straight day shift workers
       shall be allowed three weeks which may be taken on
       daily basis or in half day increments by prior request
       made of the supervisor who will honor first request first.
    73 Senior employees are to receive their choice of
    vacation periods if they so request during the vacation
    scheduling period and on the vacation scheduling lists
    in their departments. Vacation scheduling will be started
    no earlier than October 1 and completed no later than
    January 31, of the vacation year, and any employee who
    has not requested a preferred vacation period by that date
    will be assigned a period by the Employer. No employee,
                                28
M-CHL Document 1-6 Filed 02/14/19 Page 3
   however, will be required to take a vacation in January or
   February but may do so by choice. These schedules shall
   remain unchanged except in cases of layoffs or transfer
   to other vacation groups and except by mutual agreement
   between the Employer and the employee:
     1.An employee curtailed to a new vacation group shall
      have the option of retaining his present vacation or
      selecting from those vacation weeks then open and
      available in his new vacation group.
      2.An employee who transfers to a new vacation group,
      or who returns to a previous vacation group, shall have
      a choice of only those vacation weeks then open and
      available. If no vacation weeks are open and available
      he shall be assigned the vacation period scheduled for
      him in his last vacation group.
      3.An employee and the Employer may mutually agree
      to change a scheduled vacation. These changes will be
      permitted, however, only for vacation weeks not filled
      during the vacation scheduling period.
      4.When an employee receives the vacation list they
      will have a maximum of 4 days to return the list to their
      supervisor. If they go beyond the 4 day requirement the
      list shall be forwarded to the next employee on the list.
   74 When a vacation week is open and available the
   Employer will notify the highest ranking Zeon Union offi-
   cial who shall:
      (a) Post said opening(s) as soon as possible for a period
      of seven days and return posting to company who shall:

                               29
M-CHL Document 1-6 Filed 02/14/19 Page 3
      (b) Give it to the senior employee in the same classi-
      fication and department who applies for it within the
      posting period.
   75 A summer vacation week shall be considered as a cal-
   endar week which begins or ends in June, July or August.
     751 When a week which includes the Christmas Eve or
      Christmas Day holiday is open and available, or when
      either of those days, singularly is open and available,
      the Employer will:
         (a)Post said opening(s) as soon as possible for a
         period of seven days and
         (b)Give it to the senior employee in the same clas-
         sification and department who applies for it within
         the posting period.
   76 Vacation schedules shall not be changed except
   for purposes of fulfilling paragraphs 71.7, 73.1, 73.2,
   73.3, 75.
   77 An employee will not be permitted to take a vacation
   which has not commenced on or before December 31
   of the vacation year. (An employee must work his last
   scheduled work day in the current year in order to qualify
   for the next year's vacation.)
   78 An employee who is absent from work on his vacation
   qualifying date because of illness, injury, leave of absence
   or other personal reasons, will qualify for vacation only
   upon his return to work during the vacation year.
   79 An employee who is laid off before vacation qualifying
   date, and recall occurs without a break in his Employer
                               30
M-CHL Document 1-6 Filed 02/14/19 Page 3
   service credit on or after his qualifying date and prior to
   October 1 of any year, will qualify for that year's vaca-
  tion fortyfive (45) days after his return from recall. An
  employee meeting the above requirements but recalled
  on or after October 1 of any year shall be paid vacation
  pay based upon his regular hourly rate.
  80 An employee who retires in accordance with the
  Employer's retirement program without having returned
  to work from a sick or injury absence which began the
  calendar year next preceding the calendar year in which
  his retirement occurs, shall be paid vacation pay based
  upon his regular hourly rate.
  81 An employee who dies or who retires in accordance
  with the Employer's retirement program, will be allowed
  vacation pay based upon his regular hourly rate for the
  current calendar year.
  82 Any employee who is terminated for any reason,
  except discharge for theft of Employer property or prop-
  erty of another employee, after completing one year's
  service with the Employer shall receive his vacation pay
  for any untaken vacation due him.
  83 An employee who is on vacation December 31 may
  combine the current and following year's vacation into
  one continuous period if he requests and work schedules
  will permit.
  84 Employees who are required to attend military train-
  ing activities shall be permitted to choose their vacation
  periods to coincide with such training periods if they

                             31
M-CHL Document 1-6 Filed 02/14/19 Page 3
    desire. Those weeks so granted for combined vacation
    and military training shall not affect the allotment of vaca-
    tion periods for other employees.

                       ARTICLE MI
                        Safety and Health
    85 The Employer will maintain reasonable standards of
    sanitation and safety in its plant and will furnish protective
    devices and equipment wherever necessary to protect
    employees on abnormally hazardous jobs.
    86 The Employer will comply with all applicable State
    and Federal health and safety regulations or codes, and
    such regulations or codes shall represent the minimum
    acceptable standards.
    87 Employees shall be required to utilize all such protec-
    tive devices and equipment in the manner prescribed and
    will cooperate to the best of their ability in the prevention
    of accidents.
    88 The Employer will reimburse each employee up to
    $210 annually for the purchase of both safety shoes and
    towels. Original receipts for steel toe shoes and towels
    must be received by the Safety Department member
    during the calendar year in order to receive reimburse-
    ment. The Employer will provide prescription safety
    glasses annually. A prescription current within one (1)
    year is required.
       88.1 All employees will be furnished twelve (12) pants
       and twelve (12) shirts with the intent to provide a clean
       uniform every day if needed.
                                32
M-CHL Document 1-6 Filed 02/14/19 Page 4
   89 The Union will lend active cooperation to any rea-
   sonable request made by the Employer or assistance in
   accident prevention programs. Any dispute respecting
   safety or sanitation or the use of protective devices or
   equipment will be subject to the grievance procedure.
   90 If it is established that an employee, while doing
   assigned work and exercising due caution, sustains
   damage to his glasses, hearing aid, or artificial limb, the
   Employer will reimburse the employee for the cost of
   necessary repairs.
   91 A Health and Safety Committee shall be maintained
   consisting of a minimum of Employer representatives
   and a Local 72D member. The company shall pay all
   union members their hourly rate of pay, multiplied by
   the number of hours spent at the safety meeting. The
   Company shall enforce all safety policies and procedures.
     91.1 The functions of the Health and Safety Committee
     shall be to facilitate the promotion of sanitation and
     safety in the plant. The Health and Safety Committee
     shall meet not less than once per month for the purpose
     of discussing sanitation and safety problems and will
     tour the plant periodically to verify that adopted san-
     itation and safety recommendations have been com-
     plied with. Union members of the Health and Safety
     Committee will be paid for such meetings and plant
     tours for time lost from their regular scheduled shift.
     In addition, an employee who is requested by a safety
     inspector from the Office of Occupational Safety and
     Health Administration and is designated by the Union
                              33
M-CHL Document 1-6 Filed 02/14/19 Page 4
     President to accompany the inspector on an inspection
     tour (other than onecaused by an employee complaint)
      will be paid for time lost from his regular scheduled
     shift as a result of such plant inspection. Such compen-
     sation shall include night shift differential for the hours
     lost from his regular shift in the period for which night
     shift differential payment is applicable.
   92 When an employee is assigned to work on a job with
   which he is unfamiliar, he will be instructed as to the
   handling of any hazards on the job.
   93 The Employer will continue to develop information
   necessary to identify hazardous materials used in the
   manufacturing processes.
     93.1 Where recognized hazardous materials are
     used, the Employer will appropriately designate such
     materials and will establish procedures for the safe
     use thereof.
     93.2 Where tests or physical examinations of employ-
     ees are required in connection with the use of hazard-
     ous materials, the employees affected will be advised of
     the reason for such tests or examinations. Employees
     so tested or examined and exhibiting abnormal results
     based on such tests or examinations shall be advised
     of the results. Also, upon request of any employee
     so tested or examined, the results of such tests and
     examinations will be made available to him.
     93.3 The Health and Safety Committee upon request
     will be informed of the materials used in the plant

                               34
M-CHL Document 1-6 Filed 02/14/19 Page 4
      for which such tests or physical examinations of
      employees are required as described in Paragraph
      93.2 and the reason for such tests or examinations.
     The Health and Safety Committee will, upon request,
      be informed of the prescribed handling procedures for
      such materials.
      93A The Union agrees to respect the confidential
      nature of information furnished under this Article
      pertaining to materials or manufacturing processes.
      Such information will not be disclosed to any party
      not directly concerned with the administration of this
     Agreement.
   94 The Employer shall review with the Health and Safety
   Committee the reports of any plant safety and health
   inspections by State or Federal agencies.
   95 Upon request, the Employer shall review with
   the Health and Safety Committee the findings of the
   Employer's plant safety and health inspections.

                      Article XIII
                       Union Affairs
  96 When a member of the Union is laid off or discharged
  for ample cause such information shall be given promptly
  to the proper representative of the Union in order to check
  the records of the Union and the rights of the member
  concerned. In the event an employee shall be discharged
  by the Employer, such employee shall be paid in full pro-
  viding all company property is accounted for.

                             35
M-CHL Document 1-6 Filed 02/14/19 Page 4
     97 The Employer agrees to hear any case where an
     employee is discharged or suspended. The Employer
    further agrees that should there be a mutual conclusion
    between the Employer and the Union that the suspen-
    sion or discharge of such employee be withdrawn, the
    employee shall be reinstated to full rights and shall be
    compensated at his average rate of pay for time lost,
    provided that notice of the appeal is presented to the
    Employer in writing through the orderly procedure herein-
    after provided for the handling of grievances or problems.
    Such compensation for time lost shall be limited to thirty
    working days unless there shall be mutual agreement
    in writing between the Employer and the Union that the
    case requires an extension beyond thirty days to reach
    conclusion.
    98 Employees chosen as delegates or participants shall
    be excused up to two weeks without pay, upon written
    request from the Union, to attend Union conventions or
    conferences or similar affairs. Such written request shall
    be made at least a week prior to the expected absence
    in order to arrange for adequate relief.
    99 Any employee elected or appointed to perform ser-
    vices as a representative of UFCW, affiliated with the
    AFLCIO,CLC or, any employee elected or appointed to
    serve in a legislative, executive, or administrative capacity
    for a state, or the federal government, may be granted a
    leaveof-absence for the duration of such specific period
    of time as is required to perform such services, provided
    the position to which the employee is elected or appointed

                                36
M-CHL Document 1-6 Filed 02/14/19 Page 4
   requires the employee's services on a full time basis. An
   employee who returns to the active rolls from such lea-
   veof-absence will be credited with the amount of time
   spent on leave up to the amount of service he had at the
   time the leave commenced. In no event will the aggregate
   service accumulated while on leaveof-absence exceed
   an employee's active service credit.
   100 Union members and agents will limit the conduct
   of union affairs on company property to the handling of
   employee problems and grievances and to attendance
   at official union meetings with management. When the
   handling of a problem or grievance in his department
   requires the attention of the Steward employed in that
   department, during his shift hours, his supervisor will, at
   his request arrange as promptly as practical for his relief
   from his job for a reasonable period.
   101 The Employer will provide a bulletin board at the
   central clock alley for the exclusive purpose of posting
   Union notices. Such notices shall be restricted to:
      1.Notices of Union meetings.
      2.Notices of Union elections and votes.
      3.Notices of Union recreational and social affairs.
      4. Such other notices as may be agreed to by the
      Personnel Manager and the Union
   102 The President of the Union, or a Union officer or
   committee member designated by the Union, shall be
   given a dayshift assignment if he so chooses. Upon elec-
   tion of such assignment, his "regular job" will be filled
                              37
M-CHL Document 1-6 Filed 02/14/19 Page 4
     temporarily. In the event the aforementioned officer suc-
     cessfully bids, consistent with all provisions of this agree-
     ment, the incumbent working temporarily in his former
     regular job will be declared permanent. If the job to which
     he successfully bids is other than a MondaythroughFriday
     dayshift assignment, the position will be filled tempo-
     rarily until the Union official can physically transfer to
     the position. It is understood that a Union officer whose
     physical transfer is delayed will not be required to serve
     any progression period until the physical move occurs.
     The Union day shift assignment shall be designated in
     the Stockroom once it becomes available through attrition.
     103 It is understood that when a Steward is relieved from
     his work to handle problems or grievance as provided
     in Paragraph 100, there will be no deduction from his
     pay for such relief periods provided any such period
     does not exceed fifteen minutes and that such relief
     is not requested with undue frequency. If it is felt that
     any Steward is abusing this privilege the International
     Representative will, upon request of the Personnel
     Manager, cooperate in the correction of such abuse.

                         Article XIV
                       Lay Off and Recall
     104 An otherwise eligible employee who is laid off
     or recalled shall be paid for the holiday which occurs
     during the calendar week in which he is laid off or returns
     to work.


                                 38
M-CHL Document 1-6 Filed 02/14/19 Page 4
   105 If an employee is laid off or curtailed from his present
   job and if he has seniority greater than that of any other
   employee, retained in any job in any department, the
   employee shall be given an opportunity to bump up,
   bump down, or bump horizontally such other employee
   if qualified by reason of previous job assignment. An
   employee who is curtailed, without having previous job
   assignment experience, may replace the junior operator
   in their department if qualified to perform satisfactorily.
   If there are no junior operators to replace, the curtailed
   employee without previous job experience may replace
   the junior employee in any department if qualified to
   perform satisfactorily. In the event an opening occurs in
   his former job from which he was curtailed in the last
   three months, he will be returned in seniority order and
   if he has been away from such job for three months but
   less than one year, he will have the choice of remaining or
   returning to such job. If the right to recall during this time
   period is waived, the employee relinquishes any further
   recall rights to that job. Relief Operators, or former Relief
   Operators, will be extended previous job assignment
   rights to those operator jobs they relieved.
      105.1 In the event of a layoff, it is agreed the oldest
       qualified employee(s) to be laid off may be retained in
      the plant, out of line of seniority, to train their replace-
      ment(s). They must be used for this purpose only
       and the person(s) to be trained must have physically
      reported to the job(s) before senior employees are laid
      off to the street. Any dispute regarding the length of

                                39
M-CHL Document 1-6 Filed 02/14/19 Page 4
        such retention period will be resolved by accepting
        the average length of time it took to physically train
        the previous three trainees as the norm. The junior
        employee retained for training will not be eligible for
        daily overtime until all other eligible employees in
        the overtime group have had an opportunity to work
        the overtime.
        The employee retained for training out of line of senior-
        ity will be given the same layoff date as senior laid
        off employees.
        These provisions apply only to production employees.
     106 The provisions of this Section may or may not be
     effective for the first three days of any layoff.
     107 A roster of the seniority of the employees shall be
     kept at the central clock alley. Employees hired on the
     same date shall be listed alphabetically on the seniority
     roster. The Employer will provide a bulletin board for the
     exclusive purpose of posting such roster and shall provide
     the Union with an updated seniority roster within 30 days
     of request for an updated version.
     108 Any employee who quits or resigns his job or is
     discharged for ample cause forfeits his seniority rights.
     Anyone who takes a leave of absence or is off for longer
     than 36 months, shall forfeit all seniority rights. Any
     employee who is laid off will have recall rights for a
     period of 60 months. Any employee laid off for longer
     than 36 months shall forfeit all seniority rights. It is under-
     stood that an employee will accumulate no more than 24
     months of seniority while on layoff status.
                                  40
M-CHL Document 1-6 Filed 02/14/19 Page 4
  109 In the restoration of employment, persons directed to
  return to work shall report for work at the time specified in
  the notice or inform the Employer immediately of inability
  to do so. If the laid off employee fails to report within five
  days of being called by telephone or by personal call at his
  last recorded address, notice of the call shall be sent by
  registered mail to his last recorded address, and he shall
  have five working days from the date of the registered
  letter in which to report before his name is removed from
  the recall file. If a laid off employee fails to report upon
  being called for reemployment, a later hiring carries no
  credit for back service.
  110 The Employer agrees that in the event of a layoff, due
  to a decrease in scheduled production, the employees
  shall be given five work days' notice of such layoff in
  the layoff week. The Employer has the option of giving
  either five work days' notice or five days' pay in lieu of
  such notice. Those employees who are scheduled to work,
  but who are absent from their work when scheduled for
  layoff shall be considered as having received notice of
  layoff on the same day that others, included in the layoff,
  received their notice. An employee who is laid off will be
  eligible for three months of healthcare coverage at the
  same cost as the active employee monthly premium in
  effect at any given time.
  111 For purposes of layoff and recall, seniority shall be
  the determining factor by jobs in each of the following
  departments:
    1.Drying
     2.Laboratory
                               41
M-CHL Document 1-6 Filed 02/14/19 Page 4
       3.Polymerization
       4.Support Services

                          ArcIe XV
                                Benefits
     112 The Employer shall make available health care insur-
     ance to the employees covered by this Agreement to the
     same extent and in the same manner as is available to
     other employees of the Employer. The Employer retains
     the right to make changes to the health care insurance
     plan it offers provided the changes are the same for all
     employees. The Employer will notify the Union of and
     discuss with the Union changes prior to making the
     change. If the Company's cost of providing health insur-
     ance increases more than five (5) percent in a plan year,
     the additional cost may be shared between Employer
     and employee. The employee portion will not exceed a
     maximum of fifty (50) percent of the amount over five
     (5) percent.
     Zeon Kentucky will extend retiree medical benefits, as
     provided to the initial employee complement, to employ-
     ees hired prior to July 1, 2001. Should any federal or state
     healthcare mandates implemented during the term of this
     Agreement declare the foregoing provision unlawful, Zeon
     will comply with this mandate.
     113 IAP will be awarded based on profitability of KY
     plant and achievement of plant-based goals rather
     than overall Company profitability. Should the Kentucky

                                 42
M-CHL Document 1-6 Filed 02/14/19 Page 5
   Plant not make a profit in the IAP year, no IAP bonus
   will be granted to members covered by this collective
   bargaining agreement.
   114 Pension: Upon ratification of the October 2012 labor
   agreement between Zeon Chemicals L. P. and United Food
   and Commercial Workers Union Local 72D, both parties
   agree that the employees' accrued benefits, service, and
   multiplier in the Zeon Chemicals L.P. Wage Employees'
   Pension Plan will freeze (freeze = no longer increase) as
   of December 31, 2018.
   115 401(k):
     • Effective January 1, 2013, the following enhance-
        ments will be made to The Zeon Chemicals L.P.
        Savings Plan for Wage Employees.
        • All Zeon union employees will receive 100%
          match on deferral up to 6% of pay.
        • In addition, Zeon union employees will receive
          an automatic Zeon Contribution to their 401(k)
          based on:
          • Group 1: Pension employees with 62 points
             (age + Zeon service (full years) as of December
             31, 2012) = 4% base pay.
          • Group 2: Pension employees with less than 62
             points but with 10+ years of Zeon service (as
             of December 31, 2012) = 3% base pay.
          • Group 3: Pension employees with less than
            10 years of Zeon service (as of December 31,
             2012) = 2% base pay.
                             43
M-CHL Document 1-6 Filed 02/14/19 Page 5
            • Group 4: Employees without a Zeon pension
              (employees hired or rehired on or after October
              12, 2009) will continue to receive a 100% match
              up to 6% of pay, along with an increase to 2%
              base pay automatic Zeon Contribution.= 2%
              base pay.
           • Group 5: Employees hired on or after Oct 12,
              2012 will continue to receive 100% match up
              to 6% of pay, plus the 1% base pay automatic
              Zeon Contribution.
       • Effective January 1, 2014 and each January 1 after,
         eligibility for the Groups will be determined
         based on the employee's years of Zeon service
         as of the previous December 31 (The day before
         the Jan 1 date.). As years of Zeon service increases,
         employees will move through the groups.
           • Group 1: The Jan 1 after completing 20 years
              of Zeon Service = 4% base pay.
           • Group 2: The Jan 1 after completing 15 years
              of Zeon Service = 3% base pay.
           • Group 3: The Jan 1 after completing 10 years
              of Zeon Service = 2% base pay.
           • Group 4: The Jan 1 after completing 5 years of
              Zeon Service = 2% base pay.
           • Group 5: Up to Jan 1 following the earning of 5
              years of Zeon Service = 1% base pay.
           • Employees currently receiving a higher

                               44
M-CHL Document 1-6 Filed 02/14/19 Page 5
             contribution under the 401(k) Plan will
             continue to receive that higher contribution.
      a Upon implementation of the December 31, 2018
        pension freeze, effective January 1, 2019 the
        automatic Zeon Contribution will increase to:
          O Group 1: The Jan 1 after completing 20 years
             of Zeon Service = 5% base pay.
          a Group 2: The Jan 1 after completing 15 years
             of Zeon Service = 4% base pay.
          O Group 3: The Jan 1 after completing 10 years
             of Zeon Service = 3% base pay.
           ® Group 4: The Jan 1 after completing 5 years of
             Zeon Service = 2% base pay.
          a Group 5: Up to Jan 1 following the earning of 5
             years of Zeon Service = 1% base pay.
           ® Employees currently receiving a higher con-
             tribution under the 401(k) Plan at the time of
             the pension freeze will continue to receive that
             higher contribution.
   116 Retirement Notice Payment
   If an employee gives notice and completes the proper
   paperwork he/she would be eligible for various weeks of
   pay. See following table for required notification weeks
   to receive a specific number of weeks' pay. Giving man-
   agement time to hire and train to fill the current position.
   In the event of unforeseen circumstances the retiring
   employee will not be eligible for the additional week's pay.

                               45
M-CHL Document 1-6 Filed 02/14/19 Page 5
        DAYS NOTICE GIVEN                WEEKS PAID
              180 DAYS                     4 WEEKS
              120 DAYS                     3 WEEKS
               90 DAYS                     2 WEEKS

     117 In the event of plant closure, company will offer sev-
     erance benefits equal to one week of base pay per year
     of service up to a minimum of 4 weeks of base pay and
     a maximum of 10 weeks of base pay. Employees may
     continue health care coverage for up to 18 months under
     the federal law known as COBRA. A participant will be
     eligible for 3 months of coverage at the active employee
     rate, followed by up to 15 additional months at the estab-
     lished COBRA rate. The cost will be the same amount as
     the active employee monthly premium in effect at any
     given time. If the employee receives contributions to a
     HSA from Zeon, they will cease on the date of termination.
     Zeon's contributions to HSAs are not considered part of
     the Health Care Plan and are not subject to COBRA.
     118 Leaves of absence may be granted for illness or other
     casualties and shall be extended when necessary, upon
     evidence sufficient to the Employer or Zeon designee,
     but not to exceed a total of twenty-six (26) weeks.
        1. To obtain a leave of absence the employee must
        present the Human Resource Department or Zeon
        designee with a Certification of Healthcare Provider
        (See FMLA Policy language) containing the diagnosis of

                                46
M-CHL Document 1-6 Filed 02/14/19 Page 5
      the ailment and a specific time the illness is expected
      to last.
      2.When the request for a leave of absence has been
      made in a timely fashion and properly documented, a
      leaveof-absence letter will be issued by the Human
      Resource Department and mailed to the employee's
      home.
      3.Should it be necessary for an employee to extend
      such leaveof-absence, he will be required to follow
      the procedure set forth in Paragraph 118.1 prior to the
      expiration of his current leaveof-absence.
     4.An employee who has been away from work for
      illness or under a doctor's care for four days or longer
      and released by his physician to return to work must
     report to the Employer's Medical Director or Company
     Physician and present a statement from his physician
     as to his fitness to resume his regular duties.
     5.Some medical diagnoses require an examination
     or consultation with the Employer's physician before
     approval will be granted to return to work. In these
     situations it is incumbent upon the employee to make
     arrangements with the Employer's dispensary for such
     examination/consultation in sufficient time to allow the
     employee to return to his first scheduled work shift
     following expiration of his leave-of-absence.
   119 When an employee returns from a leave of absence,
   the employee shall be reinstated in accordance with
   the employee's seniority if he is qualified to perform

                              47
M-CHL Document 1-6 Filed 02/14/19 Page 5
     satisfactorily. There shall be no loss of seniority due to
     any leaveof-absence and seniority shall be accumulated
     during such leaveof-absence per contractual limits.
     120 If such leaves be proven to have been obtained
     through fraud or misrepresentation, all seniority rights
     shall be forfeited.
     121 A leave-of-absence shall be defined as an absence
     which is given written approval by the Employer and for
     a definite and specific period of time. The Employer and
     Union will comply with the terms and conditions of the
     Family Medical Leave Act.

                          Article XVI
                      Condition of Employment
     122 Compliance with all elements of the Company's
     Substance Abuse Policy is a condition of employment.
     Failure or refusal of an employee to comply with the prohi-
     bitions set forth in this Agreement, to cooperate fully with
     all testing procedures, to sign any required document, to
     submit to any test or to undergo mandatory rehabilita-
     tion will result in termination. Nothing in this Agreement
     alters or otherwise modifies the terms of the Collective
     Bargaining Agreement. To the extent permitted by federal,
     state and local law, there are six types of testing which
     will be employed: pre-employment, post-accident, rea-
     sonable suspicion, post rehabilitation, return to work and
     random drug testing. Refusal to consent to a required test
     shall constitute a violation of this policy. Discipline for any

                                  48
M-CHL Document 1-6 Filed 02/14/19 Page 5
   violation of this policy will be severe up to and including
   termination for the first violation.

                     Al.TICLE XI!!!
                       Specific Conditions
   123 The Employer agrees to make an earnest effort not
   to require operators to do other than their normal main-
   tenance work during their regular operating shift unless
   an emergency arises.
   124 Any employee who is directed by the Employer to
   report to the Employer's doctor for occupational illness or
   any injury received while at work will be paid his regular
   rate of pay while making such visit, if such visit is required
   during his working hours.
   125 All employees engaged in continuous operations,
   as well as continuous or extended maintenance, are to
   remain on the job until properly relieved, with the further
   understanding that the Employer will make an earnest
   effort for relief upon request.

                    AEA ALE XVIII
                    Duration of Agreement
   126 This Agreement shall continue in full force and effect
   until and including October 11, 2022, and shall continue in
   effect for two year periods thereafter unless either party
   shall give to the other a written notice of intention to
   terminate or modify such Agreement. Such notice shall
   be given at least sixty days, but not more than seventyfive

                               49
M-CHL Document 1-6 Filed 02/14/19 Page 5
      days, prior to October 11,2022, or prior to the end of any
     two year extension period. In the event of such written
     notice of intention to modify or terminate such Agreement
     the parties shall meet as soon as possible thereafter
     for the purpose of negotiating such modifications or a
     new Agreement.
     127 In the event any provision of this Agreement is
     held to be in conflict with or violate any State or federal
     statute shall govern and prevail, but all provisions of this
     Agreement not in conflict therewith shall continue in full
     force and effect.
                  MEMORANDUM OF AGREEMENT
     128 All disciplinary notations on an employee's record
     will be made in his presence. The employee may, at that
     time, request the presence of the Steward employed in
     his department according to Article X, paragraph 100
     covering the handling of problems.
     129 An employee may sign any disciplinary notation
     written on his personnel record card as indication that
     he has read it and will be given a copy of such notification
     as soon as possible after the incident on a form to be
     provided by the Employer for that purpose. The employee
     may indicate the notation is signed under protest if he
     chooses. Other than disciplinary notations for suspen-
     sions of 10 days or more and disqualifications, both of
     which shall remain in the employee's files permanently,
     all other notations in an employee's work record will be
     removed if the employee has had 3 years of performance
     without receiving any disciplinary action of any kind. The
                                50
M-CHL Document 1-6 Filed 02/14/19 Page 5
    Company agrees to review anomalies in an individual's
    work record if requested.
   130 The present practice, with respect to lunch periods,
    breaks and personal time, will be continued for the dura-
   tion of this Agreement. It is also agreed that no employee
    will be required to take a lunch break earlier than three
   hours nor later than five hours after the start of his shift.
   131 Employees may clock out, when properly relieved,
   provided they do not leave their workplaces earlier than
   five minutes before the end of their shift. It is agreed
   that those who violate the provision are subject to disci-
   pline up to and including dismissal. In order to facilitate
   a proper relief and turnover discussion, the start time
   of the on-coming shift OR the end time of the leaving
   shift can be adjusted by 15 minutes to provide a paid
   overlap of coverage. This will be applied uniformly across
   all shift workers and will be subject to all overtime and
   attendance policies.
   132 A Chemical Operator who is temporarily promoted to
   Relief Operator will be returned to his former job at his
   former rate at the end of the temporary period.
   133 Employees in the proper classification as covered by
   this Agreement will be assigned all loading and unloading
   of finished goods and raw materials at the Employer's
   docks.
   134 Employees who may be loaned temporarily by one
   department to another department will be chosen in
   seniority order.


                               51
M-CHL Document 1-6 Filed 02/14/19 Page 5
      135 Any employee who is scheduled to relieve a 128 shift
      vacation on Sunday immediately following a 412 shift
      vacation relief on Saturday shall receive an additional
      payment of four hours at his straighttime rate.
      136 Employees who are scheduled to attend fire training
      classes on an off shift basis will be given four hours pay
      at their straight time rate or the premium rate for the time
      so spent whichever is greater.
      137 An employee who is promoted from one job to another
      will receive the appropriate rate of the higher job regard-
      less of whether or not any training is required.
      138 An employee with more than two years of contin-
      uous Employer service who is permanently restricted
      by the Employer's Medical Department from performing
      his assigned job due to an occupational or nonoccupa-
      tional injury or illness and who is able to perform the
      duties of other jobs in the plant, as determined by the
      Employer Medical Department, will be extended the
      rights of a curtailed employee as defined in Paragraph
      105. If he does not accept these rights, he may apply for
      disability benefits.
      139 An employee shall not be permitted to work more
      than 16 hours in a 24hour period. Exceptions will be per-
      mitted only with respect to attendance at regular safety
      meetings and serious emergency situations.
      140 An employee who transfers or is transferred from this
      bargaining unit to another bargaining unit existing on the
      date of the signing of this Agreement at this plant may

                                  52
M-CHL Document 1-6 Filed 02/14/19 Page 6
    be moved to the new bargaining unit at management's
    discretion. Should on call coverage be required to fill
    this created vacancy, the on call disciplinary action will
    be waived until the original position has been filled with
   a qualified operator who has been moved to the open
    position and is completely trained. Subsequent moves
    within the bargaining unit are not included for waived on
    call disciplinary action. Any employee returning to this
   bargaining unit shall be reinstated to the bottom of the
   seniority list.
   141 The Employer will pay for and print this labor
   Agreement and a booklet on benefit programs and will
   make an earnest effort within 120 days from the day the
   contract is ratified October 12th of the bargaining year to
   print and furnish the Union with copies for all members.
   The print shall be no smaller than a # 10 printing case
   with a 10.6 spacing between lines.
   142 A high school education will not be required in order
   to qualify for promotion.
   143 The Employer agrees that when the butadiene scrub-
   ber is dumped and recharged a member of this bargaining
   unit will accompany and work under the direction of a
   management employee in the performance of this task.
   (See Side Letter.)
   144 It is not the intention of the Employer to lay off
   employees and subsequently contract to an outside
   vendor the work those employees were performing.
   145 The employer may use temporary or contract help to
   help cover short term needs for labor created by surges
                              53
M-CHL Document 1-6 Filed 02/14/19 Page 6
      in production demand, leaves of absence, injuries, illness,
      training or other considerations. Temporary help shall not
      be assigned to straight day positions, Monday through
     Friday. Temporary help is limited to 16 weeks per occur-
     rences/replacement. This exercise will not cause a tem-
      porary or permanent layoff of bargaining unit employees.
     Employer may use temporary help not to exceed 20% of
     the then current bargaining unit (Local 72D). Employees
      currently on layoff status will be given first right of refusal
     for temporary work without loss of recall rights as defined
     in Article XIV. Retirees who fill in as temporaries will be
     paid top chemical operator rate. All others will be paid
     starting rate of $19.85. Extended leave of absences for
     day work jobs will be posted as temporary.
     146 Zeon agrees that except for layoffs due to Acts of
     God/Force Majeure, there shall not be any layoffs of any
     member of the employee complement hired prior to the
     settlement of the 1991 collective bargaining agreement
     between Zeon and your Union. As a condition of this com-
     mitment, Zeon shall have the right to require employees
     to perform maintenance and support work, including
     but not limited to cleaning equipment in preparation for
     painting, within Local 72's jurisdiction, during those times
     when Zeon's production needs do not require the use of
     all unit employees in regular production work. This "no
     layoff" commitment shall only remain in effect through
     the term of the parties' current agreement (October 12,
     2004 through October 11, 2009). *If contract is ratified
     on the first ratification vote, the 22 most senior Local
     72D members will be granted no layoff protection as is
                                  54
M-CHL Document 1-6 Filed 02/14/19 Page 6
    outlined in paragraph 140 until October 12, 2011, after
    which this protection will expire.
   147 Under the Substance Abuse Program, it is agreed that
    discipline will only be imposed for reasonable and just
   cause, and it is further agreed that any dispute arising
   under this program, concerning either the testing or any
   disciplinary action resulting from the testing, shall be
   subject to the grievance and arbitration procedures set
   forth in Article X of the collective bargaining agreement
   except as is outlined in paragraphs 122 and the Drug
   and Alcohol Policy.
   148 All substance abuse testing will be obtained and
   processed in accordance with the Department of Health
   and Human Services guidelines and DOT look-alike chain
   of custody.
   149 During negotiation of the current collective bargaining
   agreement, the Company and Local 72D discussed the
   creation of a Support Service Department and reached
   the following understanding.
      A Support Service Department (SSD) will be formed by
      combining the existing Service, Stockroom, Tank Farm,
      Warehousing Departments and Helper classification.
      The job assignments in the SSD will be as follows:
         • Tank Farm
         • Receiving
         • Stockroom
         • Dock
         • Pool


                              55
M-CHL Document 1-6 Filed 02/14/19 Page 6
       All current incumbents in tank farm and support are
        grandfathered to their current roles. Any future entrant
        to the department may be required to work in both
       tank farm and support. Incidental work related to the
        setup of lights, ladders and exhaust equipment for
        water blasting will be subcontracted on the off-shift.
       There will be no reduction in Support Services related
       to subcontracting of incidental work for water blasting.
       The current employees in the Tank Farm and Receiving
       assignments will remain in their current positions since
       it is not anticipated that their duties are significantly
        changed.
       Any chemical operator or relief operator will be
       assigned temporarily in the Stockroom position at
       management's discretion. They must know the basics
       of receiving and checking items into SAP.
       The Dock and Pool assignments will be initially filled
       by the senior employees in the Service Department,
       Warehousing Department and Helper classification. The
       employees who choose not to stay or are curtailed
       from this department will be given their full curtailment
       rights. Also, those employees who are curtailed from
       this department will have recall rights to the Support
       Service Department. Vacations and Leave-Of-Absence
       in the SSD will be covered by the Pool assignment who
       will be trained on those jobs. If a Leave-Of-Absence
       cannot be covered by the Support Service operators,
       then a temporary job will be posted on the Central
       Bulletin Board per the Job Posting Procedure.
                                56
M-CHL Document 1-6 Filed 02/14/19 Page 6
      Production employees may be utilized to perform minor
      maintenance on day work as currently agreed to on
      off-shifts.
   150 All employees will be required to read, sign and
    adhere to Confidentiality, Anti-Trust, Conflict of Interest,
   Substance Abuse Policies, Communication Systems and
   Tobacco-Free Workplace, Rules of Conduct, Corporate
   Social Responsibility training or any other training that
    would apply to all Zeon Chemicals LP employees, safety
   training, PSM and ISO training documentation at the time
   of contract ratification and annually thereafter.
   151 All employees will be required to attend any work-
   place training deemed mandatory by the Company.
   Training will be scheduled at least 1 week in advance
   and will be on the clock. This training will include Human
   Resources, Safety Training and Quality Training or any
   other training that would apply to all Zeon Chemicals LP
   employees.
   152 In the event of plant closure, company will offer sev-
   erance benefits equal to one week of base pay per year
   of service up to a minimum of 4 weeks of base pay and
   a maximum of 10 weeks of base pay. Employees may
   continue health care coverage for up to 18 months under
   the federal law known as COBRA. A participant will be
   eligible for 3 months of coverage at the active employee
   rate, followed by up to 15 additional months at the estab-
   lished COBRA rate. The cost will be the same amount as
   the active employee monthly premium in effect at any
   given time. If the employee receives contributions to a
                               57
M-CHL Document 1-6 Filed 02/14/19 Page 6
     HSA from Zeon, they will cease on the date of termination.
     Zeon's contributions to HSAs are not considered part of
     the Health Care Plan and are not subject to COBRA.
             LOUISVILLE PLANT WAGE SCHEDULE
                       Effective 10/12/2017
      Classification             Start*    1 YR.     2YR.
      Chemical Operator
                                 $22.12 $25.68 $28.73
      Laboratory Technician
       Relief Operator
       Laboratory Relief
                                 $24.94 $28.52 $31.56
      Technician
       Prod/Maintenance
     *30 days after certification rate was removed.
                       Effective 10/12/2018
      Classification             Start*    1 YR.     2YR.
      Chemical Operator
                                 $22.89 $26.58 $29.74
      Laboratory Technician
      Relief Operator
      Laboratory Relief
                                 $25.81 $29.52 $32.66
      Technician
      Prod/Maintenance




                               58
M-CHL Document 1-6 Filed 02/14/19 Page 6
                     Effective 10/12/2019
    Classification             Start*   1 YR.   2YR.
    Chemical Operator
                              $23.58 $27.38 $30.63
    Laboratory Technician
    Relief Operator
    Laboratory Relief
                              $26.59 $30.40 $33.64
    Technician
    Prod/Maintenance


                     Effective 10/12/2020
    Classification            Starr     1 YR.   2YR.
    Chemical Operator
                              $24.17 $28.06 $31.39
    Laboratory Technician
    Relief Operator
    Laboratory Relief
                              $27.25 $31.16 $34.49
    Technician
    Prod/Maintenance




                             59
M-CHL Document 1-6 Filed 02/14/19 Page 6
                       Effective 10/12/2021
      Classification              Start*    1 YR.      2YR.
      Chemical Operator
                                  $24.65 $28.62 $32.02
      Laboratory Technician
      Relief Operator
      Laboratory Relief
                                  $27.80 $31.79 $32.02
      Technician
      Prod/Maintenance
     Employees were paid a $2000.00 bonus for ratification
     by October 27, 2017.
     An employee's anniversary date, used to determine eli-
     gibility for annual progression wage adjustments, will be
     delayed by one (1) month for every thirty (30) consecutive
     days of absence from work for any reason.
     The New Hire probationary period will be 6 months
     from date of hire. If during this probationary period, the
     employee fails to perform adequately or satisfactorily to
     the expectations set forth by supervision, they may be
     terminated with no opportunity for grievance or arbitration.
                           Overtime Rules
     1.The Employer agrees that all overtime shall be equal-
     ized as nearly as possible among employees in the sep-
     arate classifications.
     2.Overtime lists shall be maintained in each of the depart-
     ments and shall be arranged by job classification.
     3.The low employees on the overtime list shall have
     preference.
                                 60
M-CHL Document 1-6 Filed 02/14/19 Page 6
   4.An employee shall not be charged for overtime hours
   refused outside his job. An employee shall be charged for
   all overtime hours worked in any job.
   5.An employee who transfers, for any reason, to another
   department shall have his overtime hours equalized in
   that department.
   6.For the 12-hour shift, calling of known overtime shall
   be done at 8PM for the following day shift (6A shift) and
   at 12 Noon for the 6P shift. The complete overtime list will
   be used to obtain the necessary manpower.
   7.When an employee changes jobs, he will remain on the
   overtime list of his previous job until he qualifies for the
   overtime list of his new job.
   8.An employee shall not be required to work overtime
   into his vacation period, provided he has scheduled that
   vacation period at least 24 hours in advance.
   9.If there are circumstances peculiar to an individual
   area, amendments or additions to these rules shall be by
   written agreement between the Employer and the Union.
   10.The employee on the job is first to be forced over. If
   unable to work due to the 16hour limitation, the junior
   qualified employee will be forced.
   11.No make-up opportunities will be given to employees
   for bypassed overtime due to manipulation of the system.
   12.After the initial overtime is established and called by
   Operators in the affected department, any additional over-
   time deemed necessary by the Company shall be called

                               61
M-CHL Document 1-6 Filed 02/14/19 Page 6
     by supervision in that department. If no supervision is on
     shift, then all overtime shall be called by the Operators
     in the affected department.
     13. Extra Overtime will be called within the department
     that is affected first. If coverage is not obtained and the
     work isn't department specific, notification will be made
     for other departments to call their lists in this order.
        Poly
        Support
        Lab
        Dryer
     Each department will maintain its own extra list which
     includes all employees in the department. Should an
     employee wish to remove his name from the extra list,
     that employee will sign a form to be removed.




                                62
M-CHL Document 1-6 Filed 02/14/19 Page 7




                        Icon their cali. L
                           toAlsville gT




                                Mindet,



                       - .     • 2.:•'
                         rhoducLqh Lea

              .. •-•             /
                 •
            P.,x<s$ Techr*IttgeZ Ingineenrg leader




                              IA Mirage.


                              63
M-CHL Document 1-6 Filed 02/14/19 Page 7
     Zeon Chemicals L.P.
     12 Hour Shift Guidelines
     10/7/15
     At the recent request of Local 72D and with mutual inter-
     est from Zeon Chemicals Management, the two parties
     have jointly drafted the following 12 hour shift proposal.
     All language in this document should be understood to
     apply to 12 hour shifts only, unless otherwise stated. It
     is not the intention of the Company or Local 72D to alter
     the current shift structures or contract language for those
     not working 12 hour shifts.
     A. Shift Guidelines
     1.The Company is willing to honor the following 12 hour
        shift proposal, as long as the new shift schedule does
        not adversely affect the KY Plant operations. Operating
        costs, productivity, and efficiency of the KY Plant must
        continue to improve in order to offset any incremental
        increase to base costs associated with the change
        in 12 hour shifts. In addition, our safety performance
        must be maintained, if not improved, in the new shift
        schedule. If the operation of the KY Plant is adversely
        affected for any of the above reasons or for any reason
        not anticipated at present, the Company reserves the
        right to cancel the 12 hour shift rotation.
     2.The new shift schedule must comply with applicable
        federal and state laws.



                                64
M-CHL Document 1-6 Filed 02/14/19 Page 7
  B. Eligible Jobs
  1.The only jobs eligible for the 12 hour shift proposed are
     7-day, 24 hour rotating jobs, with at least 4 qualified
     operators. This currently includes the following:
    Department       Job Description       Total Operators
     Poly (2310)       Inside/Outside              8
                      Operator (B-131)
     Poly (2310)     Pigment/Recovery              8
                          Operator
                       (B-130/B-125)
    Drying (2312)    Wet End Operator              8
                         (B-122)
    Drying (2312)      Finishing Team             16
                      Operator (B-122)
    Drying (2312)       Spray Dryer                8
                      Operator (B-132)
     Lab (2320)         Lab Operator               4
     Poly (2310)         ACM Charging                4*
                             (B-131)
  *ACM Charging and Inside/Outside Operators will be cross-
   trained and rotate together in a 12-person rotation.
   2.A future phase of this 12 hour shift schedule may
      include cross training, in order to more effectively
      provide vacancy coverage and increase the number
      of eligible jobs for the 12 hour shifts. Any future phase

                              65
M-CHL Document 1-6 Filed 02/14/19 Page 7
        will be in compliance with the Collective Bargaining
        Agreement and will be subject to the Grievance process.
     C. 12 Hour Schedule vs Current 8 Hour Schedule
      SCHEDULE            Scheduled Total O.T.HR's Sunday
                             HR     Paid    Paid Premium
                           Worked HR's              HR's
                                                    Paid
        8 Hour    Week #1    40      40      0       0
        Week
                 Week #2       48       56       4         4
                 Week #3       40       44       0         4
                 Week #4       40       44       0         4
                  Total       168      184       4        12
                 Avg / WK      42       46       1         3

       12 Hour    Week #1      48       52      12         0
        Week
                 Week #2       36       42       0         6
                 Week #3       48       54       0         6
                 Week #4       36       36       0         0
                   Total      168      184      12        12
                 Avg / WK      42       46       3         3


     Upon approval for the implementation of a 12 hour shift
     schedule the Chemical Operators in the affected job will
     follow a shift rotation of 6 AM to 6 PM and 6 PM to 6 AM.
     For those operators working the 12 hour shift schedule, a
     10-minute break will be allowed for each 4-hour segment
     of the 12 hour shift, resulting in a total of three 10-minute

                                 66
M-CHL Document 1-6 Filed 02/14/19 Page 7
   breaks per shift. One lunch break will be provided per 12
   hour shift between the fourth and eighth hour of the shift.
   D. Pay Provision Comparisons
    8 Hour Schedule              12 Hour Schedule
   1. Base Rate                  1. Base Rate
    The normal hourly pay rate SAME
    not including shift differ-
    ential or overtime.
    2. On Call                   2.On Call
    None                         Situation in which an
                                 employee is notified after
                                 having left the KY Plant to
                                 report to work prior to his
                                 next scheduled shift.
    3.Premium Pay                3.Premium Pay
    Inconvenience pay (in SAME
    addition to base rate) for
    hour worked. Example:
    Shift differential, Sunday
    premium.
    4.Regular Rate               4.Regular Rate
    Base rate plus shift SAME
    differential.




                              67
M-CHL Document 1-6 Filed 02/14/19 Page 7
      5.Regular Work Schedule 5.Regular Work Schedule
      Eight consecutive hours of Twelve consecutive hours
      work on each of five work of work on each of three
      days in the work week.     or four work days in a
                                 work week.
      6.Shift Differential      6.Shift Differential
      Additional hourly pay for Additional hourly pay for
      work performed on the work performed on the
      first and third shifts.   6PM to 6AM shift.
      7.Work Day                7.Work Day
      Twenty-four consecu- Twenty-four consecutive
      tive hours beginning at Hours beginning at 6AM.
      midnight.
      8.Work Increments         8.Work Increments
      One-tenth of an hour (6 SAME
      minutes).
      9.Work Week               9. Work Week
      Seven consecutive days Seven consecutive days
      beginning at 6 AM on beginning at 6 AM on
      Monday.                Monday.




                              68
M-CHL Document 1-6 Filed 02/14/19 Page 7
   10. Overtime Pay              10. Overtime Pay
    a. Pay 1 1/2 times the       a. Pay 1 1/2 times the
    regular rate for all hours   regular rate for all hours
    worked in excess of eight    worked in excess of 12
    within any period of 24      within any period of 24
    consecutive hours or in      consecutive hours or in
    excess of 40 hours in any    excess of 40 hours in any
    one work week, whichever     one work week, whichever
    is greater.                  is greater.


    b.Pay 1 1/2 times for work   b. For Weeks #2 & #4,
    outside the regular sched-   employees will receive 1
    ule when notified of such    1/2 times the regular rate of
    work after leaving the KY    pay for any hours worked
    Plant.                       over the regularly sched-
                                 uled 36 hours.
   11. Sunday Pay                11. Sunday Pay
    Pay 1 1/2 times the employ- SAME
    ee's regular rate will be
    paid for all hours worked
    on Sunday.
   12. Holiday Pay               12. Holiday Pay
    a. Pay 2 1/2 times the       a. Pay 2 1/2 times the
    employee's regular rate      employee's regular rate 8
    will be paid for hours       hours plus 11/2 times the
    worked.                      regular rate for four hours


                             69
M-CHL Document 1-6 Filed 02/14/19 Page 7
      b.Straight time pay for 8 b.Straight time pay for 8
      hours for scheduled off hours for scheduled off
      holidays.                 holidays.
      c. Pay 2 1/2 times the       c. Pay 2 1/2 times the
      employee's regular rate      employee's regular rate
      will be paid for overtime    will be paid for hours
      hours worked.                worked over and above
                                   the 12 hours scheduled.
      13.Shift Differential        13.Shift Differential
      $0.35 for 4-12 Shift $0.70 for Night Shift
      $0.45 for 12-8 Shift
      14.Scheduled Off-Day Pay 14.Scheduled Overtime
                               Pay
      Overtime pay for 8 hours Pay for 8 additional
      of work on one scheduled hours at 1 1/2      times
      off day per month.       the regular rate for Week
                               #1 only when all 40 hours
                               of straight time have been
                               worked.

     E. Shift Coverage
     1.Chemical Operators will be considered "On Call" during
        certain off days according to the 12 hour shift schedule
        proposed.
     2.Chemical Operators who are "On Call" will be required
        to be available by telephone during the two hour period

                                70
M-CHL Document 1-6 Filed 02/14/19 Page 7
      (4AM to 6AM) from prior to the day work shift and
      during the two hour period (4PM to 6PM) prior to the
      evening shift. Chemical Operators who are "On Call" for
      a given calendar day are responsible for being avail-
      able by telephone during both two hour periods and
      if needed, are responsible for covering either the day
      work or evening shifts which start on that calendar day.
      Operators will be allowed to accept available overtime
      on the night shifts of the days they are on call. The only
      exception to this is when two operators are "On Call"
      for the same day due to shift transition restrictions and
      the 16 hour maximum rule. In these cases, one operator
      is "On Call" for the day work shift, while another is "On
      Call" for the evening shift. This is all predefined by the
      proposed 12 hour shift schedule.
   3. If an "On Call" Operator is called during one of the
      two hour periods outlined above, the Operator is
      responsible for covering the next 12 hour shift. If an
     "On Call" Operator is called within the first 30 minutes
      of the 2-hour period outlined above, then the "On Call"
      Operator will be expected to report on time for the
      assigned job. If an "On Call" Operator is called after the
      first 30 minutes of the 2-hour period outlined above, a
      maximum grace period of 2 hours will be allowed for
      the "On Call" Operator to report to work and still be
      considered on time. If an Operator is forced in and that
      job dissolves, that Operator has the option to go home.
      Under the Collective Bargaining Agreement, Local 72
      is charged with the responsibility of covering all Local

                               71
M-CHL Document 1-6 Filed 02/14/19 Page 7
       72 jobs. The Company reserves the right to cancel the
       12 hour shift if Local 72 cannot cover the available
       jobs. If Local 72D cannot cover the available jobs due
       to an extended Leave of Absence or vacancies created
       by staffing issues, then the Company agrees to meet
       with Local 72D to discuss alternative staffing strategies
       during the extended Leave of Absence.
     4.Chemical Operators on a 12 hour shift can only be
       forced over an additional 4 hours for a total of 16 work
       hours. The same Chemical Operator cannot be forced
       over two consecutive days in a row.
     5.Operators may trade "On Call" shifts. "On Call" shift
       trades must be signed off by "both" employees
       involved in the trade BEFORE being approved by an
       area foreman. Any trade must be approved by the area
       foreman in advance of the first scheduled "On Call"
       shift. Any trade must not result in a violation of any
       other "On Call" rules. Full responsibility for an "On Call"
       shift lies with the operator that acquired that "On Call"
       shift via the trade. That operator no longer carries any
       responsibility for their originally scheduled "On Call"
       shift.
     6.Operators may trade regular 12 hour shifts similar to
       the past 8 hour shift trade structure. Operators will be
       allowed to trade only "one" 12 hour shift during any
       two week pay period. The shift trade may not result
       in more hours scheduled than what is previously
       scheduled in the two week period for either of the
       two operators.
                                 72
M-CHL Document 1-6 Filed 02/14/19 Page 8
   7.When called to report for an "On Call" shift, all "On Call"
     Operators are expected to report to work. If an "On Call"
     Operator is not reachable during the two hour periods
     outlined above or refuses to report to work or is tardy
     or leaves early, without reasonable cause, 3 attendance
     points will be issued for the first offense. A second
     offense within a 12-month rolling period will result in
     3 attendance points. Third offense within a 12-month
     rolling period will result in an additional 3 attendance
     points. . An additional offense during the 12-month
     rolling period will result in termination. Employees
     should bear in mind they have the ability to trade days
     per this 12-hour shift agreement to free days that may
     come into conflict with their on-call schedule.
   8. While a Relief Operator is providing vacation relief, the
     schedule format may result in less than 40 hours per
     week of scheduled coverage.During these weeks, the
     Relief Operator will be given the option of scheduling
     additional hours in order to achieve 40 total hours of
     straight time pay. These additional hours of work will
     be considered extra manpower and will not result in
     loss of work otherwise available to Local 72D.
   9.When relieving Week #1 (four consecutive day shifts) of
     a 12 hour shift job, Relief Operators will be eligible to
     receive the additional 8 hours of 11/2 times the regular
     rate of pay for that week per the 12 hour shift pay
     structure. Aside from cases where additional straight
     time hours are scheduled in order to result in 40 total
     hours of scheduled straight time pay, any hours worked

                               73
M-CHL Document 1-6 Filed 02/14/19 Page 8
       over and above the scheduled vacation relief hours will
       be paid per contractual overtime rules.
     10.Relief Operators will continue to follow overtime rules
        for the 7-day, 8 hour swing schedule when covering
        a job that follows that shift structure.
     11.All "On Call" Operators (Relief and Chemical) who
        are called in as a last resort and work an "On Call"
        shift will receive an hourly "On Call" Premium rate
        equivalent to 2 times their current rate of pay for
        all hours worked. For Junior Chemical Operators on
        wage progression rate, "On Call" Premium pay will
        be calculated as 2 times their wage progression rate.
     G.Jury Duty
     Same as current contract.
     H.Military Training
     Same as current contract.
     I.Vacation
     1. Vacation will be consumed in 12 hour increments.
            Eligibility — Service = Vacation Hours
            1 < 5 Years             = 80 Hours
             5 < 15 Years           = 120 Hours
            15 < 20 Years           = 160 Hours
            20 < 25 Years           = 200 Hours
            25 or more Years        = 240 Hours
     2. All Chemical Operators will be required to consume
        40 hours of vacation during the annual shutdown
                                74
M-CHL Document 1-6 Filed 02/14/19 Page 8
     week, regardless of whether they are regularly sched-
     uled for 36 hours or 48 hours of work during the
     shutdown week.
  3. Chemical Operators will be required to consume 40
     hours of vacation during their regularly scheduled
     vacation, regardless of whether they are regularly
     scheduled for 36 hours or 48 hours of work during
     the vacation week.
  4. Bank Days will be considered to be 12 hour increments.
     Therefore, one standard Bank Day will consume 12
     hours of vacation. Each operator will be allowed to
     schedule one 4-hour "Bank Day" during the year to
     use up the remaining Bank Day time. This 4-hour
    "Bank Day" may be scheduled at the beginning or end
     of a shift in order to ensure coverage. Coverage will
     be secured by the requesting Operator and approved
     by the Foreman. Operators whose seniority allows
     for 10 bank days will most likely result in 8 hours of
     remaining vacation. Operators will have to schedule
    "two" 4-hour Bank Days to consume their remaining
     amount of vacation.
  5. For the 12 hour shift structure, two Bank Days can be
     issued per department per day. This applies to both
     standard 12-hour Bank Days, as well as the allowed
     4-hour Bank Day. In cases where two Bank Days
     are taken in the same department on the same day,
     they must occur in different jobs within the depart-
     ment as described in Section B-1 of this proposal.
     For departments that contain both the 12-hour shift
                            75
M-CHL Document 1-6 Filed 02/14/19 Page 8
        structure and the 7 day, 8 hour swing shift structure,
        a maximum of two Bank Days will be allowed for the
        department per day. This can include two Bank Days
        within the 12-hour shift structure or one Bank Day in
        each of the 12-hour shift structure and the 7 day, 8
        hour swing shift structure.
    6. Coverage for all overtime will be addressed in the
        following manner in all departments except lab. The
        overtime list will be called per the overtime rules first.
        If coverage cannot be obtained for the overtime, then
        the operator "On Call" will be responsible for cover-
        ing the overtime. If coverage cannot be obtained for
        4-hour Bank Days, the operator currently on shift will
        be forced over an additional 4 hours.
    7. Regarding overtime in the lab, the lab personnel agree
        to cover any and all overtime by utilizing the overtime
        list, with the "On Call" status being waived.
    8. When an absence is created by an individual leaving
        a shift early then the absence of less than a full day/
        shift must be covered by voluntary overtime only. The
       "On Call" operator will not be responsible for any over-
        time when not called within their two hour window.
    9. Operators scheduled for "On Call" coverage are eli-
        gible for overtime for the 6PM shift of the on-call day
        and safety meetings on their scheduled day of "On
        Call". They will only t be allowed to cover this overtime
        if made available.
    10.Any operator who does not want to be charged

                                 76
M-CHL Document 1-6 Filed 02/14/19 Page 8
        overtime hours when scheduled for "On Call" should
        provide a secondary "On Call" number that will be
        utilized only for "On Call" overtime and will be added
        to the Overtime Database.
  11. Notification of the "On Call" operator shall be made by
        either Zeon Management or the Local 72 personnel
        in the department calling overtime.
  J. Summary
   It is the intentions of the Company and Local 72D that
   the 12 hour shift rotation will allow eligible Chemical
   Operators in the KY Plant to have a better quality of life.
   This aspect should aid in a reduction of absenteeism and
   forced overtime as Chemical Operators will more fully
   be able to fulfill their job requirements and require less
  "Personal Business Days". Both parties are of the under-
   standing that this Shift Proposal can in no way provide
   the answers for every problem that might arise. Therefore,
   both parties will address these issues as they develop and
   will work jointly to resolve any issue to the satisfaction
   of both parties.
   Drug and Alcohol Policy
   The health and safety of our employees is a serious
   concern to Zeon Chemicals. Zeon Chemicals is commit-
   ted to protecting the safety, health and well-being of its
   employees and all people who come into contact with
   its workplaces and property. The unauthorized use of
   controlled substances and illegal drugs by employees
   threatens their, and their fellow employees', personal

                              77
M-CHL Document 1-6 Filed 02/14/19 Page 8
     health and safety. In addition, the use of these substances
     may increase the risk of on-the-job accidents, which
     may adversely affect our employees, our property, and
     our community.
     It is our policy, as well as our legal obligation, to strictly
     maintain and enforce this policy. All employees will receive
     a copy of the Company's policy against substance abuse
     and will be required to sign and date a form saying they
     have read, understood, and received a copy of the policy.
     1. PURPOSE:
     1.1 To protect the health and safety of Zeon Chemicals
            employees, as well as Corporation property and
            operations by controlling substance abuse and to
            establish and outline a system for conducting drug
            and alcohol testing. The purpose of random drug
            testing is to ensure a safe, healthful and productive
            working environment by maintaining a drug-free
            and alcohol-free workplace in compliance with all
            state and federal laws.
     2. SCOPE:
     2.1 This policy applies to all Zeon Chemicals L.P.
            employees.
     3. DEFINITIONS:
     3.1 corporation property — Buildings, facilities, vehicles
            or land owned, occupied, leased or operated by
            Zeon Chemicals L.P., and any surrounding grounds
            or parking lots.


                                  78
M-CHL Document 1-6 Filed 02/14/19 Page 8
   3.2   unauthorized drugs — Any drug that cannot be
         obtained legally or has been illegally obtained,
         including prescription drugs obtained without a
         prescription, over-the-counter drugs that are not
         used as instructed, and drugs represented to be
         illegal.
   3.3   authorized drugs — Prescription drugs that are used
         as prescribed by a medical professional or over-
         the-counter drugs that are used as intended by the
         manufacturer.
   3.4   under the influence — Affected by drugs at or
         in excess of cut-off levels determined by the
         Department of Health & Human Services or alcohol
         at a level of two one-hundredths of one percent
         (0.02) or more by weight. Determinations may be
         based upon urinalysis, breath analysis or other
         scientifically valid tests.
  4.     POLICY:
  4.1    The use or abuse of any substance that adversely
         affects health, safety, the environment, or job per-
         formance is a violation of Company policy. Therefore,
         the use, possession, sale, purchase or transfer of
         alcohol, inhalants or unauthorized drugs by employ-
         ees or contract personnel while on the job or on
         Company property is prohibited. Reporting to work
         or working while under the influence of alcohol,
         inhalants or unauthorized drugs at or in excess
         of cut-off levels determined by the Department

                              79
M-CHL Document 1-6 Filed 02/14/19 Page 8
           of Health & Human Services is a violation of this
           policy. Reporting to work or working while under
           the influence of an authorized drug is prohibited if
           an employee's use of the authorized drug poses a
           threat to the safety of the employee, co-workers or
           the public, or if the employee's job performance is
           affected by the authorized drug.
     4.2   The sale, purchase or transfer of a legally prescribed
           drug while on Company property is prohibited. In
           addition, the use of an authorized drug in a manner
           other than intended or the use of an authorized drug
           by someone other than the person for whom the
           prescription was written is also prohibited.
     4.3   To the extent permitted by federal, state and local
           law, there are six types of testing which may be
           required: pre-employment, post-accident, rea-
           sonable cause, post rehabilitation, return to work
           and random drug testing. Refusal to consent to
           a required test shall constitute a violation of this
           policy.
     4.4   Reasonable cause may be, but is not limited to,
           a decline in an employee's job performance, the
           presence of erratic behavior, involvement in a work-
           place incident or circumstances, which reasonably
           suggest drug or excessive alcohol use on the part
           of the employee.
     4.5   There may arise occasions where certain employ-
           ees are engaged in entertaining customers or

                                80
M-CHL Document 1-6 Filed 02/14/19 Page 8
         participating in business events or business
         meetings off Zeon property where alcohol is being
         served. Alcohol may not be served on Zeon property.
         It is the responsibility of Zeon employees attending
         such events to moderate their intake of alcohol
         and to behave in a socially acceptable manner. An
         employee charged with or arrested for public intox-
         ication and/or driving under the influence following
         such events will be considered in violation of this
         policy and subject to severe disciplinary action up
         to and including termination of employment for the
         first offense. An employee charged with or arrested
         for such a violation shall notify the Company imme-
         diately. Regardless of any criminal charge or arrest,
         if the employee's behavior on such occasions is
         deemed by management to have adversely affected
         client or community relations, or to have caused the
         Company embarrassment, then the employee may
         also be subject to severe disciplinary action up to
         and including termination of employment.
   4.6   Discipline for any violation of this policy will be
         severe, likely resulting in termination for the first
         violation. The illegal use, sale, manufacture, distri-
         bution or possession of narcotic drugs, controlled
         substances, inhalants, drug paraphernalia, or
         alcohol on-the-job or on Zeon property is a dis-
         chargeable offense. In addition, any violation of this
         policy can, and will be a dischargeable offense.
   4.7   If an employee admits he has a substance abuse
         problem, he may request a leave of absence
                              81
M-CHL Document 1-6 Filed 02/14/19 Page 8
            from work for treatment. Such request will not be
            accepted by the employer should the request be
            made during an investigation for reasonable sus-
            picion, post-accident / incident or during a random
            testing event. An employee's return to work will be
            conditioned upon the employee signing and adher-
            ing to a Return To Work Agreement between the
            employee and Zeon. The Return to Work Agreement
            will include, but is not limited to, the employee's
            ongoing participation in an out-patient substance
            abuse treatment program, and unannounced peri-
            odic substance abuse testing for two years and the
            releasing of information to Zeon pertaining to the
            progress of the employee. Under all circumstances,
            it will be at the sole discretion of Zeon to determine
            if and when an employee will be allowed to return
            to work. The failure to comply with any portion of
            the Return to Work Agreement will result in imme-
            diate termination of employment.
      4.8   Each year a minimum of 10% of the employee
            population will be randomly selected by a 3rd
            party (external) organization to submit to a drug
            and/or alcohol test. The external administrator shall
            randomly select employees to be tested and shall
            ensure that the selection process is random and
            confidential.
     4.9    The employee and his/her supervisor will be notified
            a maximum of two hours before the test. Submitting
            to a random drug and/or alcohol test is a condition
            of employment.
                                 82
M-CHL Document 1-6 Filed 02/14/19 Page 9
   4.10 Refusal, switching, adulterating, or otherwise tam-
        pering in any way with any sample used to test for
        the presence of illegal drugs or alcohol is a violation
        of Company Policy. Refusal to test, adulteration or
        attempted adulteration, substitution of a sample,
        inadequate sample without medical justification,
        or admission in the face of testing or discipline
        will be considered the same as a positive drug test.
        Tests which result in a negative but dilute finding, or
        are otherwise inadequate, will be subject to retest.
        Urine specimens will be tested for temperature
        within range, specific gravity, PH, nitrites and
        creatinine.
   4.11 Some of the drugs which are considered illegal or
        controlled under federal, state or local laws include,
        but are not limited to, marijuana, hashish, heroin,
        cocaine, hallucinogens, and depressants and stim-
        ulants not prescribed for current personal treatment
        by a physician
   4.12 Drug panels and threshold levels for drug testing
        will NOT be determined by Zeon Chemicals L.P., but
        by the Department of Health and Human Services
        as interpreted by the 3rd party administrator of
        the program and may change as appropriate. The
        threshold levels in place as of 10/2010 are as
        follows:




                               83
M-CHL Document 1-6 Filed 02/14/19 Page 9
     Threshold Levels effective 1/1/2016
     (ng/ml)
     Drug               Screening           Confirm Positive
                        Cutoff
     Cocaine            300 ng/ml          100 ng/ml
     Metabolites
     Amphetamines       1000 ng/ml          250 ng/ml
     (Class)
     Phencyclidine      25 ng/ml           15 ng/ml
     Marijuana          50 ng/ml           15 ng/ml
     Metabolite
     (THC)
     Opiates            2000 ng/ml          2000 ng/ml
     Alcohol (BAC)**    .02
     ** Breath Alcohol Concentration of grams of alcohol
      per 210 liters of breath.

    4.13 If a positive result is received, the employee may
         request to have the sample retested. A retest is
         an additional test of the sample that tested with a
         positive result and does not mean a new specimen
         collection. This retest will need to be done by a lab-
         oratory approved by the US Department of Health
         and Human Services. The employee must request
         a retest within 24 hours of a declared positive test.
         Employees requesting a retest will have to pay in
                               84
M-CHL Document 1-6 Filed 02/14/19 Page 9
       advance for this additional test.
       If a positive (Breath Alcohol reading over .02) test
       for alcohol is received, the employee may request
       a confirmation blood test be conducted within 15
       minutes of the initial BAT reading. The MRO will, if
       necessary, make a final determination of alcohol
       concentration based on all of the criteria and testing
       results. As the results of the confirmation blood test
       will not be immediately available, the employee will
       be suspended until the results are known. Zeon
       will arrange transportation home for the subject
       employee as an unsafe condition may occur if the
       employee attempts to drive.
  4.14 If a positive result is received for a controlled sub-
       stance that is not an illegal drug, a review will be
       made by the MRO. The employee must then present
       a valid prescription prescribed for the employee to
       not be in violation of this policy. The MRO will, if
       necessary, make a determination as to what con-
       stitutes a "valid prescription."
  4.15 The employees selected and the results of the test
       will be confidential and shall be disclosed on a need
       to know basis only.
  4.16 All potential new hires will have drug testing as part
       of their routine pre-placement physical examination.
       If the drug screen is positive, the employment offer
       will be withdrawn, and the individual will not be
       eligible for employment consideration for one year.


                             85
M-CHL Document 1-6 Filed 02/14/19 Page 9
     4.17 Zeon personnel may search an employee's personal
          property (including but not limited to storage in a
          locker, lunch box, and clothing).
     4.18 Visitors, contractors and sub-contractors are
          subject to certain provisions of this policy.
     5. RESPONSIBILITY:
     5.1 The Human Resources Manager shall evaluate
          periodically whether the number of employees
          tested and the frequency with which those tests
          are administered satisfy Zeon's duty to achieve a
          drug-free work force.
     5.2 A supervisor or Human Resources representative
          should be contacted in any circumstances in which
          a Zeon employee believes testing is warranted.
     5.3 The Head of Human Resources is responsible for
          the administration of this Policy. All supervisory
          and management personnel are responsible for
          the implementation of and adherence to this Policy.
          In addition, it is every employee's responsibility to
          comply with the provision of the Policy.
     6. REFERENCES:
     6.1 If additional clarification is required, contact the
          local Human Resource representative or the head
          of Human Resources. Exception to this policy must
          be approved, in writing, by the Head of Human
          Resources.



                                86
M-CHL Document 1-6 Filed 02/14/19 Page 9
   Zeon Chemicals Kentucky Plant Attendance Control
   Program
   Excellent attendance is an expectation of all employees of
   Zeon Chemicals L.P. Daily attendance is especially import-
   ant for hourly employees who perform continuous-run
   responsibilities in a 24 hour per day, 7 day per week
   chemical operation. Employees have a responsibility to
   their internal and external customers and coworkers who
   have the expectation of on-time, quality product inventory,
   shipping and delivery.
   Supervision will monitor the attendance of employees in
   the respective departments. Consideration will be given to
   the frequency of absence and the reason for absence. All
   communication regarding the need to be away from work
   should be made in a timely fashion and to the appropri-
   ate level of supervision specified in an employee's work
   group. "No report" absenteeism is completely unaccept-
   able except in the most extreme circumstances and will
   be dealt with accordingly.
   Punctual, regular and full shift attendance is absolutely
   essential in achieving efficient and quality production
   operations and in avoiding unnecessary hardship on
   those employees who report and work. This attendance
   policy is established to encourage employees to correct
   unsatisfactory attendance and to provide consistency in
   the handling of problems relating to absences.
   Zeon will follow a point system to combine the tracking of
   absences, tardiness and the leaving of shifts early. This

                              87
M-CHL Document 1-6 Filed 02/14/19 Page 9
     policy details how absences and tardiness and leaving
     the shift early are accounted for and applied.
     DEFINITIONS
     Tardy is defined as clocking into the time recording system
     1 minute or later after the start of a scheduled shift. All
     employees are expected to be in their work area or station
     by the start of their respective shifts. An individual will
     be considered tardy if he/she is not in the work area at
     the start of the shift.
     If an employee is tardy more than 1 hour past his regular
     start time and has not made other arrangements with the
     shift supervisor, the employee will be counted as a no call/
     no show and will have 3 points assessed.
     Leave Early occurs if an employee leaves the site prior
     to the end of his scheduled shift or leaves prior to the
     end of his force. On call is handled separately in 12-hour
     shift language Paragraph E, subsection 7 (Production
     only). An employee who leaves early will be paid for
     clock hours worked and will be charged points for leaving
     early. Certain extenuating circumstances may be excused
     with no points assessed based on the discretion of the
     Company.
     An absence occurs when an employee does not report to
     work for a scheduled shift. Vacation days, funeral leave,
     jury duty, military leave, approved bank days, union
     business, and days approved and designated as Family
     Medical Leave shall not be assigned points. An absence of
     1-7 consecutive days due to the same illness or injury will

                                 88
M-CHL Document 1-6 Filed 02/14/19 Page 9
   be counted as one occurrence for the purpose of assign-
   ing points IF a physician's note is presented immediately
   upon return of the employee dated contemporaneously
   with the missed days. Delayed notes will not be accepted
   as excused. All other absences will be counted as individ-
   ual occurrences, even if absences are consecutive.
   A no call/no show is a serious matter and is defined as
   not reporting to work and not calling to report the absence
   prior to one hour following the start of the shift.
   Saturday absence (For Maintenance Employees Only) —
   employees who accept voluntary Saturday overtime then
   fail to fulfill their commitment to the Saturday overtime
   without an approved excuse by the Supervisor will be
   assessed 1 point for 3 occurrences.
   DUTY TO NOTIFY (CALL-IN)
   In all absentee cases, it is the duty of the employee to
   notify Zeon Chemicals that they are not available to work
   their prescribed shift. The employee her/himself (friends
   and or relatives will not be accepted —other than spouse)
   must call in and talk to a shift supervisor. (Call-ins from
   other individuals would be appropriate only in an emer-
   gency situation). Calls should be made to the supervi-
   sors' cell phone to insure the supervisor is contacted
   and is aware of the impending absence. If the employee
   is unable to reach the supervisor on the cell number, a
   message should be left on the poly supervisor's voice
   mail; however, it is incumbent upon the employee to
   ensure that a supervisor is aware of a pending absence.

                              89
M-CHL Document 1-6 Filed 02/14/19 Page 9
     SPECIAL SERIOUS ABSENCES - NO CALL/NO SHOW:
     Not reporting to work and not calling to report the absence
     within one hour following the start of the shift is a no call/
     no show and is a serious matter. The first instance of a
     no call/no show will result in a 3 point assessment. Any
     no call/no show lasting three consecutive work days is
     considered job abandonment and will result in immediate
     termination of employment. A doctor's note cannot be uti-
     lized to alleviate the no-call, no show provision, unless for
     extraordinary circumstances approved by the HR Manager
     or unless current FMLA rules dictate otherwise.
     Management may consider extenuating circumstances
     when determining discipline for a no call/no show (for
     instance, if the employee is in a serious accident and
     is hospitalized) and the Company reserves the right to
     exercise discretion in such cases.
     FAMILY AND MEDICAL LEAVE ACT
     Absences due to illnesses or injuries which qualify under
     the Family and Medical Leave Act (FMLA) will not be
     counted against an employee's attendance record for the
     purpose of accruing points. Medical certification docu-
     mentation within the guidelines of the FMLA and Zeon
     FML Policy will be required in these instances.
     THE POINT SYSTEM
     Points will be assigned to the attendance issues as
     follows:
        Absence will be charged with 2 points.
        Absence with a dated doctor's certification presented
        on date of return will be charged 1 point.
                                 90
M-CHL Document 1-6 Filed 02/14/19 Page 9
     Tardy will be charged with 1 point if the employee
     arrives within the first 1/2 of his shift. After that time
     period, 2 points will be charged.
     Leaving shift early will be charged with 2 points if he
     employee departs before completing 1/2 of his shift.
     After that time period, 1 point will be charged.
     No call/no show is 3 points
  Points will be tracked on a rolling 12 month calendar.
  Step discipline will be implemented when accrued points
  reach pre-determined levels. Occurrences expire twelve
  months from the date of the incident and the points are
  deducted. Employees will be allowed 1 visit, not to exceed
  1 day, (documented by a written medical certification) per
  rolling 12 months to a physician of their choice without
  being assessed points. Production employees should
  provide two weeks' notice. If an employee has no unex-
  cused absences in a rolling quarter, the employee will be
  allowed to have 1/2 point deducted from their point total.
  A maximum credit of four points can be banked at any
  one time.
  Flexibility to adjust shift start / end time for 8-hour day
  shift workers to accommodate medical appointments may
  occur with the prior approval of the Foreman, provided
  there is no impact to completion of the day's work.
  STEP ONE
  The accrual of 6 points in any twelve-month period will
  be the basis for a coaching discussion (verbal warning)
  between the employee and his/her direct supervisor. The

                              91
M-CHL Document 1-6 Filed 02/14/19 Page 9
     purpose of the coaching session is to make the employee
     aware that he/she has been absent or tardy frequently
     enough to draw attention and to be certain that the
     employee understands this policy and the consequences
     of the violation. The coaching session will be documented
     to the employee's personnel file.
     STEP TWO
     The accrual of 8 points in the same twelve-month period
     will trigger a written warning putting the employee on
     formal notice of violation as mentioned above.
     STEP THREE
     The accrual of 10 points in the same twelve-month period
     is cause for a final written warning with a one-day sus-
     pension (without pay). This is considered the final warning
     step in the disciplinary process regarding attendance and
     punctuality.
     The Company, may, at its discretion, impose a 30 day
     suspension as a final step in the disciplinary process for
     employees with 20 or more years of service in an effort
     to impress upon the employee the gravity and severity
     of the situation.
     STEP FOUR (FINAL)
     The accrual of 12 points in the same twelve-month period
     is cause for termination of employment.




                                92
M-CHL Document 1-6 Filed 02/14/19 Page 1
   PROCEDURES
    STEP DISCIPLINE — UNSCHEDULED ABSENCES,
    TARDIES OR LEAVE EARLIES IN A ROLLING TWELVE
   -MONTH PERIOD

    6 points       VERBAL WARNING DOCUMENTED TO
                   FILE
    8 points       WRITTEN WARNING TO FILE
    10 points      FINAL WRITTEN WARNING WITH
                   ONE-DAY SUSPENSION
    12 points      TERMINATION OF EMPLOYMENT


   Tobacco Free Workplace Policy
        Purpose:
   1.1   Because we recognize tobacco use is hazardous
         to the health of our employees, it is the policy of
         Zeon Chemicals L.P. to provide and enforce a 100%
         tobacco-free workplace.
   2.    Scope:
   2.1   This policy applies to all Zeon Chemicals L.P.
         employees, contractors, and visitors.
   3.    Policy:
   3.1   To protect the health and well-being of all employ-
         ees, Zeon Chemicals L. R is 100% tobacco-free,
         effective July 4, 2010. Tobacco use is strictly
         prohibited within our facilities, company vehicles,

                             93
M-CHL Document 1-6 Filed 02/14/19 Page 1
            and on the property of Zeon, including parking lots.
           This includes all products such as cigarettes, cigars,
            pipes, smokeless tobacco, etc. With the exception
            of within your vehicle, tobacco products are not
            allowed on Zeon property.
     3.2   While on company time, no one will be allowed
            to leave Zeon property to use tobacco. Personnel
            on site shall not stand along the property lines or
            entrances and use tobacco at any time. These pro-
           visions apply to all persons who enter Zeon property.
     3.3   Employees who use tobacco and would like support
            in quitting are invited to participate in tobacco
            cessation programs and other tobacco cessation
            benefits offered by Zeon.
     3.4   Persons found to have violated this policy will be
           subject to disciplinary action(s) in the same manner
           and magnitude as violation of other Zeon policies.
     4.    Responsibility:
     4.1   Zeon requests the thoughtfulness, consideration,
           and cooperation of our tobacco users and non-to-
           bacco users. All employees share in the responsi-
           bility for adhering to and enforcing the policy.
     5.    References:
     5.1   If additional clarification is required, contact the
           local Human Resource Manager or the VP Human
           Resources.



                                94
M-CHL Document 1-6 Filed 02/14/19 Page 1
  Zeon Anti-Trust Policy
      PURPOSE:
  1.1 Company policy requires full compliance with the
      letter and spirit of all antitrust laws.
  2. SCOPE:
  2.1 This policy applies to all employees. You are respon-
      sible for your own actions and also for the actions
      of employees you supervise.
  3. ANTITRUST LAWS - AN OVERVIEW:
  3.1 Antitrust laws are designed to preserve and foster
      fair and honest competition within the free enter-
      prise system. To accomplish this goal, the language
      of these laws is deliberately broad, prohibiting such
      activities as "unfair methods of competition" and
      agreements "in restraint of trade." Such language
      gives enforcement agencies the right to examine
      many different business activities to judge their
      effect on competition.
  3.2 Penalties for antitrust violations are severe for the
      Company and individuals. Employees who violate
      this policy could be subject to criminal prosecution
      and will be subject to disciplinary action up to and
      including termination of employment.
  4.  POLICY:
  4.1 Practices Zeon Employees Should Not
        Participate in
   4.1.1 Do not discuss prices, markets or customers with
         competitors ever.
                            95
M-CHL Document 1-6 Filed 02/14/19 Page 1
     4.1.2 Do not agree with competitors to restrict or increase
           levels of production.
     4.1.3 Do not divide customers, markets or territories with
           competitors.
     4.1.4 Do not require a customer to buy products from
           Zeon as a condition of Zeon purchasing products
           from such customer.
     4.1.5 Do not agree with competitors to boycott suppliers
           or customers.
     4.1.6 Do not offer a customer prices or terms more
           favorable than those offered competing custom-
           ers unless justified by demonstrable cost savings,
           the need to meet a competitive price or changed
           market conditions lead to a reasonable conclusion
           that the bid submitted is necessary in order to be
           competitive.
     4.1.7 Do not use one product as leverage to force or
           induce a customer to purchase another product.
     4.1.8 Do not forget federal antitrust laws apply to activi-
           ties engaged in overseas if they affect United States
           commerce.
     4.1.9 Do not prepare documents or make presentations
           without considering the antitrust implications.
     4.1.10 Do not cover up any wrongdoing, but report it
           promptly to the President/CEO, the CFO or, if nec-
           essary, to Zeon's legal counsel.
     4.2 Professional Trade Associations and Contact
           with Competitors
                                96
M-CHL Document 1-6 Filed 02/14/19 Page 1
   4.2.1 Zeon employees should conscientiously avoid
         formal and informal contact with competitors,
         whether social or business. Should a competitor
         attempt to engage you, terminate the contact
         immediately; diplomacy is not required. Should you
         find yourself in group settings, for example trade
         or industry association meetings, where compet-
         itors are present, you must avoid direct contact;
         in such settings where competitors are present
         and unavoidable, should conversations touch on
         customers, markets or pricing you must immedi-
         ately excuse yourself and do so in a manner that
         other non-competitors in the setting will recall your
         departure. Such instances must be immediately
         reported to Zeon's CFO or President/CEO. Should
         direct contact with competitors be necessary for
         lawful and legitimate business purposes, prior
         written approval for such contact must be obtained
         from Zeon's CFO or President/CEO and a written
         report of such contact be provided to both the CFO
         and President/CEO promptly following such contact.
   4.3 Prices
   4.3.1 All prices for Zeon's products are established
         in accordance with Zeon's regularly published
         price list, which list is available from the Pricing
         Administrator. Departures from the list prices
         must be established by the Request For Pricing
         system and set in a manner consistent with this
         antitrust policy.

                              97
M-CHL Document 1-6 Filed 02/14/19 Page 1
      4.4   Exclusive Dealings and Customer Restrictions
      4.4.1 Prior approval must be obtained from Zeon's CFO
            or President/CEO, with the advice of legal counsel,
            prior to entering into any exclusive selling or dealing
            agreement or any agreement which contains terri-
            torial and customer restrictions.
      5. TRAINING PROGRAMS:
      5.1 All employees are required to review this Antitrust
            Policy at the time of hire and to sign an antitrust
            compliance statement indicating such employee
            understands this policy. Employees will be required
            to re-sign the signature sheet every third year.
      5.2 Zeon is committed to periodic antitrust training
            programs, the scope and intended audience to be
            determined by Zeon in its sole discretion.
      5.3 Upon completion of each training program, each
            employee is required to execute an updated anti-
            trust compliance statement indicating that such
            employee has attended training on antitrust matters
            and acknowledges their continuing understanding
            of such policy.
      6. PROCEDURES
      6.1 Management is committed to make every effort to
            maintain a work environment where employees can
            openly discuss antitrust issues that may arise.
      6.2 If you have any questions regarding the antitrust
            policy or discover any violations of this policy,

                                  98
M-CHL Document 1-6 Filed 02/14/19 Page 1
          you should always go to your supervisor or to a
          member of upper level management, including the
          President/CEO and the CFO.
   6.3 There will be no retaliation for reporting antitrust
          concerns or issues provided such employee
          promptly reports such issues and concerns. Failure
          to report issues or concerns will be deemed to be
          a violation of this policy.
   6.4 Management is committed to taking appropriate
          reporting and corrective action.
   7.    REFERENCES:
   7.1 If additional clarification is required, please contact
          your supervisor or a member of upper level man-
          agement, including the President/CEO or CFO.
   Medical Testing and Workplace Training Policy
   PURPOSE
   To provide and preserve a safe work place for all
   employees. The Medical Testing and Work Place Training
   Programs are fundamental elements in protecting the
   health and safety of each employee.
   SCOPE:
   This standard applies to the manufacturing and support
   areas at the Zeon Chemicals L.P. - Kentucky Plant.
   POLICY:
   Company policy requires all employees who work with
   a toxic substance or other designated materials to be
   trained in work practices and procedures as set forth in
                              99
M-CHL Document 1-6 Filed 02/14/19 Page 1
       applicable Occupational Safety and Health Administration
      (OSHA), Environmental Protection Agency (EPA), or other
      federal, state or local statute, or regulation and/or
       company policy. Efforts will be made to make employ-
       ees aware of the potential hazards that may exist in the
       work place.
      Company policy requires employees, with certain job
      functions, to participate in medical surveillance to monitor
      the employees' exposure to toxic substances or other
       designated materials. The purpose of the surveillance is
      to certify an employee's acceptability for work in a given
      job and to try to make an early detection of any illness
      that may have resulted from such exposure.
      Results of these physical examinations, or other medical
      data, will be maintained as confidential and will be made
      available only to the employee and the Zeon medical rep-
      resentatives. Upon written request from the employee,
      the results of these examinations and other medical data
      will be forwarded to the employee's personal physician.
      Employee medical and exposure records, including
      monitoring results, medical consultations, medical
      examinations, and written opinions are maintained for
      active employees throughout their employment and are
      retained for thirty (30) years following employment per
      29 CFR 1910.20.
      RESPONSIBILITY:
      In compliance with these policies, employees are required
      to participate in the Zeon Chemicals' Medical and Training

                                100
M-CHL Document 1-6 Filed 02/14/19 Page 1
   Programs on an ongoing basis in order to qualify for
   and continue to work in the above referenced jobs. The
   Training Specialists, Safety Supervisor, and Contract
   Occupational Nurse will be responsible for the programs.
   The Company will determine the requirements for spe-
   cific job assignments and provide training and testing.
   An outline will be prepared for each training course and
   attendance records kept. Training participants will be
   tested on course content. Course outlines, attendance
   records, and test results will be maintained by the
   Company.
   See SOP-0037 - Training Matrix-SAZ-7 — for list of qual-
   ifying job titles

   Employee Acknowledgement
   ZC-414 Confidentiality
   SOP-0094
                                      , have received, read,
    and understand the "Confidentiality Policy." I recognize
    that Zeon Chemicals L.P., and its affiliates (defined as
    any person or entity controlled by, controlling, or under
    common control with Zeon Chemicals L.P.) (collectively
   "Zeon") have developed and use in its business commer-
    cially valuable technical and non-technical information,
    that preservation of such information is vital to the
    success of Zeon, and that through many activities I may
    contribute to such information from time to time during
    my employment. I further understand that in order for

                             101
M-CHL Document 1-6 Filed 02/14/19 Page 1
      Zeon to protect its interests in such information it must
       either hold such information secret or confidential or
      obtain a patent on the process or the product.
      In view of the above and in consideration of my employ-
      ment, I agree as follows:
      1.Unless I first obtain Zeon's prior written consent, while
      in the employ of Zeon and after my resignation or other
      termination of employment, regardless of the reason for
      termination, I agree not to disclose or use any secret or
      confidential information (including matters of a technical
      nature, such as "know-how", formulas, secret processes
      or machines, inventions, and research products, and
      matters of a business nature, such as information about
      costs, profits, markets, sales, lists of customers, and any
      other information of a similar nature, to the extent not
      available to the public) of Zeon about which I learn during
      my employment, whether or not developed by me, except
      as required in my duties to Zeon.
      2.I agree to execute all necessary papers and provide
      proper assistance during and subsequent to my employ-
      ment, to enable Zeon to obtain for itself or its nominee,
      patents, copyrights, or other legal protection for any
      invention or innovation and to make and maintain for
      Zeon adequate and current written records of all inven-
      tions or innovation in which I may participate during my
      employment with Zeon.
      3.I agree to disclose promptly to Zeon, or its nominee,
      any and all inventions (including new contributions,

                                102
M-CHL Document 1-6 Filed 02/14/19 Page 1
   improvements, ideas, or discoveries, whether patent-
   able or not) conceived or made by me, alone or jointly
   with others, during my employment and related to the
   business or activities of Zeon or any of its subsidiaries,
   and I hereby assign and agree to assign all my interest
   therein to Zeon or its nominee. Whenever requested to do
   so by Zeon, I shall execute any applications, assignments
   or other instruments which Zeon shall deem necessary
   to apply for and obtain Letters of Patent of the United
   States or any foreign country or otherwise protect Zeon's
   interests therein. These obligations shall continue beyond
   the termination of my employment for any invention, dis-
   covery, or improvement conceived or made by me during
   the period of employment, and shall be binding upon
   my assigns, executors, administrators and other legal
   representatives.
   4. Upon termination of my employment, I agree to deliver
   promptly to Zeon all drawings, blueprints, manuals, letters,
   notes, notebooks, reports, files, documents, and all other
   materials of a secret or confidential nature relating to
   Zeon's business and which are in my possession or under
   my control.
   I represent that, except as stated below, I have no prior
   agreements with or obligations to others with respect to
   confidentiality, ownership or use of innovations or pro-
   prietary information.


   Employee Signature                                    Date

                             103
M-CHL Document 1-6 Filed 02/14/19 Page 1
      ZC-415 Conflict of Interest
       SOP-0095
      Following are the only prior agreements to which I am
       a party with respect to confidentiality, ownership or use
       innovations or proprietary information:
      Employee Signature
      Date
      Please continue to page two
      ZC-415 Conflict of Interest
      SOP-0095
                                           , have received, read,
      and understand the "Conflict of Interest Policy". At the
      present time, I have no financial interests nor am I
      engaged in any activities which conflict with the fore-
      going policy. I have had no such financial interest, nor
      have I participated in any such activities and, to the best
      of my knowledge and belief, same is true of all my close
      relatives. Further, I do not have close relatives employed
      by the Company whom I supervise directly or indirectly
      or to whom I process payments. (Initial either statement
      (A) or (B), but not both.)
      (A)The foregoing statement is true,
      without exception                         (A)
      (B)The foregoing statement is true,
      except for the situations described in
      full detail in an accompanying letter (B)
      I understand that if, at any time hereafter, there is any
      change in my circumstances which would make the

                                104
M-CHL Document 1-6 Filed 02/14/19 Page 1
   foregoing statement incorrect, I will make a full report
   describing such change to my supervisor and Human
   Resource representative.



   Employee Signature                               Date
   In addition, I,                               , have
   received, read, and understand the following four (4)
   policies:
   Name of Policy                                  Initial
   ZC-416 Antitrust
   SOP-0096
   ZC-508 Drug and Alcohol-
   Substance Abuse Policy
   SOP-0099
   ZC-509 Tobacco-Free Workplace Policy
   SOP-0385
   ZI-007 Corporate Communications
   Systems and Internet
   SOP-0136



   Employee Signature                                Date


   Supervisor/Human Resources Signature              Date

                            105
M-CHL Document 1-6 Filed 02/14/19 Page 1
       May 31,1988
       Mr. Robert H. Dickerson
      VicePresident
      Distillery Wine, and Allied Workers'
      International Union
      Local No. 72
      3125 Yorkshire Drive
      Bardstown, Kentucky 40004
      Dear Mr. Dickerson:
      1.In reference to Paragraph 43, the Company agrees to
      restore bidding rights to an employee who is disqualified
      because of inability to satisfactorily perform assigned
      duties in a Relief Operator or Operator assignment.
      2.During the course of 1988 negotiations, the parties
      discussed at length those rare examples of cases where
      simultaneous job movement resulted in a senior employee
      being placed in a lower paying job than a junior employee.
      This will confirm the Company's commitment to explore
      solutions to future cases on the merits of such cases,
      should they ever arise.
      The Company agrees to not have more than one recipro-
      cating schedule change within a quarter except by mutual
      agreement. When a 7-day schedule has been converted
      to a 5-day schedule, and has been in place for more than
      one year, curtailment rights will be offered or the schedule
      will return to a 7-day schedule.
      Respectfully,
      W.G. Pop
      Manager Human Resources
                                 106
M-CHL Document 1-6 Filed 02/14/19 Page 1
    May 31, 1988
    Mr. Hiram Gibson, Jr.,
    President
    Distillery Wine and Allied Workers Local Union
    Number 72
    Louisville, Kentucky 40217
    Dear Mr. Gibson:
    During a joint CompanyUnion Executive Board meeting
    held on September 20, the parties discussed at length
    grievances regarding employees' shift choice privileges
    and curtailment rights when a product line goes from a
   threeshift operation to a 28day swing, fourshift operation
   and vice versa. From those discussions, three issues were
   clarified and agreed upon:
   1.When a product line goes from a threeshift operation to
   a 28day swing, fourshift operation on a permanent basis,
   the employees affected may select their shift assignments
   on a seniority basis.
   2.When a product line goes from a 28day swing, fourshift
   operation on a permanent basis, the employees affected
   may select their shift assignments on a seniority basis.
   Items 1 and 2 shift selections must be made prior to
   or within the first scheduled week of the new schedule.
   Management will accommodate employee requests as
   soon as reasonably possible.
   The Company agrees
   Respectfully yours,
   William G. Pop, Manager
   Employee Relations
                            107
M-CHL Document 1-6 Filed 02/14/19 Page 1
       Local 72 Sideletter
      Re CPI
      This letter will serve to confirm the parties' understanding
       with respect to the question of inclusion of a Consumer
      Price IndexBased Wage Reopener ("Reopener") provision
      in the parties' 19891991 collective bargaining agreement.
      It is agreed that during the course of the parties' discus-
      sions prior to the Employer's purchase of The B.F. Goodrich
      Company's ("BFG") "Hycar" operation, during which the
      Employer described the terms and conditions of employ-
      ment that it would be willing to offer to BFG employees
      represented by the Union who accepted employment with
      the Employer, a misunderstanding developed with respect
      to whether the Employer's offer provided for the inclusion
      of the Reopener in the parties' contract.
      While the Employer's offer to the Union was a contract
      which would provide for, inter alia, the wage rates estab-
      lished in the collective bargaining agreement between the
      Union and BFG, i.e. an initial wage rate equal to that then
      in effect at BFG, and a wage increase on June 3, 1990,
      equal to the one provided for in the Union's agreement
      with BFG, with those wage rates to remain in effect for the
      remainder of the term of the contract, the Employer did not
      intend to suggest that its offer included the Reopener. At
      all times, it was the Employer's understanding and inten-
      tion that its offer was a collective bargaining agreement
      with the Union that did not provide for such a Reopener
      and that the Union understood this. However, the Union

                                108
M-CHL Document 1-6 Filed 02/14/19 Page 1
    representatives who participated in those negotiations
    understood the Employer's proposal to not only include
    the wage rates specified in the Union's contract with BFG,
    but the Reopener as well.
    As a result of their further discussions, the Union and
    the Employer now recognize and agree that there was
    an honest misunderstanding concerning this issue.
   The parties also recognize that based upon the rate of
    increase in the Consumer Price IndexWages ("CPIW")
    since June, 1988, that there is a significant likelihood
   that the CPIW will not increase to 129.6 index points
   during the twentyfour month period prior to June 3, 1990.
   Therefore, the parties agree to defer any further attempt
   to resolve this misunderstanding, pending the reporting
   of the CPIW for the twentyfour month period prior to June
   3, 1990. The parties agree that if the CPIW rises to the
   level specified, they will meet and negotiate in good faith
   to resolve the question of inclusion of a Reopener, and
   that if the CPIW does not reach 129.6 index points, this
   question shall be considered moot. The Union hereby puts
   the Employer on notice that it will introduce the subject of
   a cost of living provision at the time of the next contract
   negotiations.
   DISTILLERY, WINE AND ALLIED WORKERS INTERNATIONAL
   UNION LOCAL NO. 72
   ZEON CHEMICALS KENTUCKY, INC.
   Local 72 Sideletter
   Re Day Jobs

                             109
M-CHL Document 1-6 Filed 02/14/19 Page 1
      This letter will serve to confirm the parties' understanding
       with respect to the application of Paragraph 109 of the
       Collective Bargaining Agreement (the "Agreement").
      The Employer shall, not later than December 31, 1990,
       establish a Stock Room and a day shift work assignment
       in that Stock Room. A Union official designated by the
      Union may request temporary assignment to that Stock
      Room day shift assignment. In the event that more than
      one Union official shall request such assignment, the
      Union shall designate the employee to be so assigned.
      At the conclusion of such a Union official's term of office
      in the Union, the employee then assigned to the position
      shall return to his regular assignment.
      Any employee temporarily assigned to the Stock Room
      position must qualify for the job, and will be required to
      perform the work associated with the assigned position.
      Since it is recognized by the parties that the Stock Room
      assignment may not require the employee so assigned
      to perform fulltime Stock Room work, the Employer shall
      have the right to assign that employee to perform bar-
      gaining unit work elsewhere in the Plant, consistent with
      the terms of the Agreement.
      The employee assigned to the day shift Stock Room
      assignment shall receive the higher of the rate of pay for
      the employee's regular assignment or the rate of pay for
      the Stock Room assignment.
      In the event that a Union official who does not then have
      a dayshift assignment does not request assignment to

                                 110
M-CHL Document 1-6 Filed 02/14/19 Page 1
    the Stock Room, the Employer shall fill the position on a
    temporary basis. At such time as the Employer establishes
    the Stock Room day shift assignment, the Employer shall
    continue this assignment for the duration of the collec-
    tive bargaining agreement for the term October 12, 1994,
    through October 11, 2004.
    DISTILLERY, WINE AND ALLIED WORKERS INTERNATIONAL
    UNION LOCAL NO. 72
   ZEON CHEMICALS KENTUCKY, INC.
    October 4, 1993
   TO:        William Green
   RE:        Assignment of work at Butadiene Scrubber
   This is to confirm my understanding of the discussion we
   had on 9-30-93 concerning the assignment of work at
   the butadiene scrubber. After walking through the process
   with George Young (Butadiene Scrubber Supervisor), you
   agreed that the routine adjustment or "sweetening" of
   the dilute caustic can be assigned to any person within
   the bargaining unit who is on-the-job. It is perceived as
   an incremental duty; meaning it requires the operation of
   only a few valves to control the concentration of caustic
   in the system and does not justify the solicitation of over-
   time. On the other hand, when the decanters, U-tubes, etc.
   are opened for inspection or maintenance, overtime will
   be solicited for these purposes. Removal of manheads,
   vessel entry and so on is significant enough in terms of
   the scope of work as to require the dedication of someone
   to the butadiene scrubber. In this case, overtime will be

                             111
M-CHL Document 1-6 Filed 02/14/19 Page 1
     solicited from the extra overtime pool. These provisions
     are consistent with the contract and at the same time
     reflect the capital improvements and job classification
     changes which have occurred in the last 24 months.
     Yours truly,
     William T. Simpson
     October 3, 1989
     (Revised January 5, 1990)
     Mr. William L. Gant
     President
     Local #72, Affiliated with the
     Distillery, Wine and Allied Workers'
     International Union AFLCIO
     7500 Gerald Avenue
     Louisville, Kentucky 40258
     Mr. Robert H. Dickerson
     International Vice President
     Local #72, Affiliated with the
     Distillery, Wine and Allied Workers'
     International Union AFLCIO
     3125 Yorkshire Drive
     Bardstown, Kentucky 40004
     Herbert Segal, Esq.
     Marion E. Taylor Building
     312 Fourth Avenue
     Louisville, Kentucky 40202
     Re: Zeon Chemicals Kentucky. Inc.


                              112
M-CHL Document 1-6 Filed 02/14/19 Page 1
   Gentlemen:
   This letter will serve to confirm the agreement between
   Local 72, Affiliated with the Distillery, Wine and Allied
   Workers' International Union AFLCIO ("Local 72" or the
  "Union"), and Zeon Chemicals Kentucky, Inc. ("Zeon"), as
   reached at our meeting on September 27, 1989.
   By way of background, Zeon has entered into a Letter
   of Intent with the B. F. Goodrich Company ("BEG") to
   purchase that portion of BFG's facility located at Bells
   Lane, Louisville, Kentucky (the "Plant"), operated by BFG's
   Chemical Group, known as the Hycar Operation. Zeon's
   agreement to purchase the Hycar Operation from BFG
   is conditioned by Zeon's ability to purchase the Hycar
   Operation as a fully staffed, going concern, and upon the
   condition that the Hycar Operation workforce represented
   by your Union will accept continued employment with
  Zeon in the positions they now hold. If virtually all of the
  Hycar Operation employees represented by Local 72 do
  not accept employment with Zeon, this offer shall be of
  no effect.
  As we have informed you, Zeon has, through Local 72, as
  the representative of such employees, offered continued
   employment to the approximately 122 Hycar Operation
  production and maintenance employees, such employ-
  ment to be on the terms and conditions outlined in this
  letter. Zeon is prepared, upon receiving adequate assur-
  ances that virtually all of the Hycar Operation employees
  represented by your Union will accept this offer and join
  Zeon, to enter into a collective bargaining agreement with
                            113
M-CHL Document 1-6 Filed 02/14/19 Page 1
       your Union incorporating the terms outlined in this letter.
       In the event that Hycar Operation employees represented
       by your Union, in numbers and classifications which Zeon
       concludes would adversely affect its ability to operate
       the Hycar operation, exercise any contractual bumping or
       curtailment rights to claim other positions with BFG then
       this offer is withdrawn. Please understand that Zeon is not
       interested in hiring or employing a workforce composed
       of persons now employed in other portions of the Plant.
      While you have expressed your belief that most of the
      employees your Union represents in the Hycar Operation
      will accept employment with Zeon, you have informed
      us that you will not be able to provide us with specific
      information as to which, if any, Hycar Operation employ-
      ees will not accept Zeon's offer of employment until you
      have reviewed this offer with the employees involved.
      As we have discussed, only after you have presented
      Zeon with specific information as to which employees in
      each job classification will accept employment with Zeon
      will Zeon be able to determine whether that number and
      mixture of employees is satisfactory and would permit
      Zeon to proceed. If Zeon concludes that an acceptable
      complement of employees will join it, Zeon will be pre-
      pared to proceed to formalize its agreement with your
      Union and to enter into a formal collective bargaining
      agreement which incorporates the terms outlined herein.
      In addition, in such case, Zeon would also agree to fill
      the small number of positions that might be open in the
      Hycar Operation with qualified bargaining unit personnel

                                114
M-CHL Document 1-6 Filed 02/14/19 Page 1
    displaced from positions elsewhere in the Plant.
    However, if Zeon concludes that either the number or
    mixture of Hycar Operation employees willing to accept
    employment with Zeon is not satisfactory to Zeon, Zeon
    will be unable to enter into an agreement with your Union
    reflecting these terms. Zeon and BFG would then be
    forced to reassess their entire transaction. As we have
    informed you, the uncertainty concerning this matter is
    one of the principal reasons for the delay in closing of
    the sale of the Hycar Operation to Zeon by BFG. Thus,
   Zeon sincerely hopes that virtually all of the employees
   represented by your Union will accept Zeon's offer of
    employment.
   The following are the terms of this offer and the basis for a
   new collective bargaining agreement between your Union
   and Zeon, subject to the above conditions:
   1. RECOGNITION AND UNION STATUS
   (a) Assuming that the Hycar Operation employees repre-
   sented by Local 72 accept employment with Zeon, Zeon
   will recognize the Union as the sole and exclusive col-
   lective bargaining representative of a unit composed of
   those persons employed by Zeon in its Hycar Operation
   and in providing services in support thereof, employed
   in those classifications which your Union represents
   under its existing collective bargaining agreement with
   BFG (the "Union-BFG Agreement"). In the event that, in
   the future, Zeon acquires any other portion of the Plant
   or operation covered by the UnionBFG Agreement other

                              115
M-CHL Document 1-6 Filed 02/14/19 Page 1
       than that which Zeon is purchasing at this time, Zeon
       would, at the time of purchase, recognize Local 72 as the
       representative of any additional employees employed in
      the classifications covered by the UnionBFG Agreement
       and apply Zeon's collective bargaining agreement with
       Local 72 to such employees.
      (b)Zeon will continue to respect the respective jurisdic-
      tional arrangements observed by and between BFG, Local
      72 and the three other unions at the Plant with respect
      to the assignment of work in the Hycar Operation and in
       support thereof.
      (c)Zeon shall have the right to contract with BFG to
      provide support services, to be performed by employees
      of BFG, in support of the Hycar Operation. Zeon will also
      have the right, as BFG now has, to utilize outside contrac-
      tors to provide services in support of the Hycar Operation.
      (d)Zeon's collective bargaining agreement with your
      Union will include a union security and dues checkoff
      provision comparable to that contained in the UnionBFG
      Agreement.
      2. COLLECTIVE BARGAINING AGREEMENT
      (Revised)
      (a) Zeon's purchase of the Hycar Operation will occur on
      October 12, 1989. Zeon will enter into an initial collective
      bargaining agreement with your Union for a term of two
      (2) years, with said agreement to become effective on
      October 12, 1989 (the "Closing Date") and to continue in
      full force and effect through October 11, 1991. Renewal,

                                116
M-CHL Document 1-6 Filed 02/14/19 Page 1
   extension or modification will be in the manner provided
   for in the UnionBFG Agreement.
   (b) Following the Closing Date, Zeon will continue to meet
   with Local 72 to finalize language for a formal collective
   bargaining agreement, based upon the current UnionBFG
   Agreement, with modifications and revisions necessary to
   reflect the change in ownership and operation.
    3. SENIORITY
   (a)Zeon will recognize and respect the prior seniority
   and service of all BFG employees represented by Local
   72 who accept employment with Zeon on the Closing
   Date (the "Initial Employee Complement"). The seniority
   of all Initial Employee Complement employees will be
   recognized by Zeon for competitive bidding, vacation and
   similar purposes. Past service with BFG will also be rec-
   ognized for vesting purposes, so that all employees' rights
   to pensions shall be vested or vest as if such persons had
   remained BFG employees; provided, that in no instance
   shall such prior service or seniority result in an employee
   receiving "double" benefits of any sort. Such seniority
   and prior service recognition are intended to ensure that
   employees who accept employment with Zeon will not
   suffer a loss of benefits as a result thereof.
   (b)A seniority provision comparable to that contained
   in the UnionBFG Agreement, revised to reflect Zeon's
   departmental structure, will be included in the collective
   bargaining agreement.


                             117
M-CHL Document 1-6 Filed 02/14/19 Page 1
      4.NO LAYOFFS
      Zeon agrees that except for layoffs due to Acts of God/
       Force Majeure, there shall not be any layoffs of any
       member of the Initial Employee Complement during
       the term of the initial collective bargaining agreement
       between Zeon and your Union. As a condition of this com-
       mitment, Zeon shall have the right to require employees to
       perform maintenance and support work, including but not
       limited to cleaning equipment in preparation for painting,
      within Local 72's jurisdiction, during those times when
      Zeon's production needs do not require the use of all unit
      employees in regular production work. This "no layoff"
      commitment shall only remain in effect through the term
      of the parties' initial agreement.
      5.WAGES
      All employees will be hired at their present wage rates.
      Those wage rates will remain in effect until June 3, 1990,
      on which date the increases in hourly wage rates provided
      for in the UnionBFG Agreement will be effective. Those
      hourly wage rates would then continue for the remain-
      der of the contract term. New employees, if any, will be
      hired at the applicable starting wage rates provided for
      in the UnionBFG Agreement and thereafter receive such
      increases as provided for therein.
      6.BENEFITS
      (a) Health Care Plans
      (i) Zeon will not maintain a flexible spending account
      program such as that which BFG now maintains. In lieu

                                118
M-CHL Document 1-6 Filed 02/14/19 Page 1
   of the $50 per month credited to each employee under
  BFG's flexible plan, each employee will receive a gross
   payment in the amount of $50 per month, which payment
   will be subject to all normal withholding, which may be
   used to pay for employeepaid premiums for those benefit
   plans in which employees elect to participate. Zeon will
   offer employees a medical plan comparable to the present
   Option One plan offered by BFG, with annual deductibles
   of $150/$300. The monthly premiums which employees
  will pay for such coverage will be $10 for individual cov-
   erage, $21 for individual and spouse coverage and $33
  for family coverage, as now charged by BFG for Option
  One coverage. Prescription drug coverage will continue,
  as now provided under BFG's Option One, with reimburse-
  ment comparable to that provided under the BFG Option
  One plan. Zeon will also offer employees the option to
  choose an "HMO plan" comparable to that offered by BFG
  for those employees who elect to participate in such a
  plan in lieu of participation in the Option One type plan. A
  dental assistance plan comparable to BFG's plan and a
  vision plan comparable to BFG's will also be offered to all
  employees, with premiums at the same levels as provided
  for in BFG's plan. The monthly premiums for the dental
  plan shall be $9 per month for individual coverage, $17
  per month for individual and spouse coverage and $22
  per month for family coverage. The monthly premiums
  for vision coverage shall be $4 per month for individual
  coverage, $7 per month for individual and spouse cover-
  age and $10 per month for family coverage.

                            119
M-CHL Document 1-6 Filed 02/14/19 Page 1
      The above plans may, initially, be administered through
      BFG. Thereafter Zeon may switch the plans to other
      insurance carriers or providers, so long as the coverage
      remains comparable.
      (ii) Zeon will offer persons in the Initial Employee
      Complement a retiree health plan comparable to BFG's
      existing retiree health plan. Zeon will not offer a retiree
      health plan or benefits for any other employee hired on
      or after the Closing Date.
      (b)Survivor Benefit Plans
      Zeon will offer life insurance plans comparable to those
      offered by BFG.
      (c)Defined Benefit Pension Plan
      Zeon will establish and maintain a defined benefit pension
      plan comparable to BFG's pension plan. Zeon will count
      an employee in the Initial Employee Complement's service
      with BFG for eligibility, vesting and benefit accrual pur-
      poses under Zeon's pension plan; provided that employ-
      ees shall not be able to "double dip." Zeon will provide
      persons in the Initial Employee Complement with pension
      bridging, which means that if the "multiplier" used to
      calculate employees' pension benefits under Zeon's plan
      increases in the future, Zeon will apply that increased
      multiplier to such employees' years of pension credit
      determined as of the Closing Date under BFG's plan as
      well, offset by the pension benefits earned under BFG's
      pension plan, as determined as of the Closing Date.


                                120
M-CHL Document 1-6 Filed 02/14/19 Page 1
   7.WAGES AND HOURS
   Hours of work and wage payment provisions shall be
   comparable to those provided for under the UnionBFG
   Agreement.
   8.HOLIDAYS
   Zeon will provide holiday benefits comparable to those
   provided for under the UnionBFG Agreement.
   9.JOB POSTING
   Zeon shall utilize a job posting system, based upon
   seniority, comparable to that contained in the UnionBFG
   Agreement.
  10.LEAVES OF ABSENCE
  Zeon shall follow a leave of absence policy comparable to
  that provided for in the UnionBFG Agreement.
  11.GRIEVANCE AND ARBITRATION
  The parties agree to a grievance and arbitration procedure
  comparable to that contained in the UnionBFG Agreement.
  12.VACATIONS
  Zeon shall provide vacation benefits comparable to those
  provided for in the UnionBFG Agreement.
  13.OCCUPATIONAL DISABILITY PAY
  Zeon shall provide occupational disability pay comparable
  to that provided for in the UnionBFG Agreement.
  14.JURY PAY
  Zeon shall provide jury pay benefits comparable to those
  provided for in the UnionBFG Agreement.
                           121
M-CHL Document 1-6 Filed 02/14/19 Page 1
      15.FUNERAL PAY
      Zeon shall provide funeral pay benefits comparable to
      those provided for in the UnionBFG Agreement.
      16.MILITARY MAKEUP PAY
      Zeon shall provide military makeup pay comparable to
      that provided for in the UnionBFG Agreement.
      17.SAFETY AND HEALTH
      The contract between the Union and Zeon shall include a
      safety and health provision comparable to that contained
      in the UnionBFG Agreement.
      18.JOB CLASSIFICATION STUDY
      Zeon's interest in purchasing the Hycar Operation reflects
      Zeon's belief that the efficiency and profitability of the
      Hycar Operation can be improved through a combination
      of capital improvements, and improved operating proce-
      dures. Zeon will require increased operational flexibility to
      achieve these goals. Zeon believes that a reduction in the
      number of job classifications will be essential to meeting
      these objectives. Zeon recognizes that the employees who
      work in the operation and Local 72, as their representative,
      can make a valuable contribution in helping to determine
      what consolidations of classifications can and should
      occur. To accomplish this, following the Closing Date,
      the parties will establish a joint committee, composed of
      persons selected by the Union and persons selected by
      Zeon, to review the existing bargaining unit job classifica-
      tions structure and examine ways to reduce the number of
      bargaining unit classifications. The joint committee shall
                                 122
M-CHL Document 1-6 Filed 02/14/19 Page 1
   make its report and recommendations to Zeon and the
   Union approximately one year after the Closing Date. The
   committee's reports and recommendations will then be
   reviewed in the context of the 1991 contract negotiations,
   where implementation will be discussed.
  19.CONTRACT
  The parties agree to meet, following the Closing Date,
  to reduce the terms of their agreement, as summa-
  rized herein, into an actual formal collective bargaining
  agreement. That contract shall follow the format of the
  UnionBFG Agreement and shall be structured to reflect
  Zeon's purchase of the Hycar Operation.
  20.PAST PRACTICES
  Zeon shall provide employees with uniforms, safety equip-
  ment, including shoes and glasses, and towels, on a basis
  comparable to that on which they are now provided. Zeon
  shall respect the jurisdiction of Local 72 and the other
  unions that represent persons employed in the Hycar
  Operation. Zeon shall arrange for participation in a credit
  union, for those employees who elect to participate, on
  terms comparable to BFG's participation in the Chemco
  Federal Credit Union. As part of the process of creating an
  actual collective bargaining agreement, the parties shall
  review such arbitration awards and grievance settlements
  concerning the Hycar Operation and discuss which such
  settlements and awards shall be applicable.




                            123
